                                                          Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 1 of 99


                                                     EXHIBIT "B"
                                                                           2019-74126 / Court: 165
CertifiedDocumentNumber:87519159-Page1of45
CertifiedDocumentNumber:87519159-Page2of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 2 of 99
CertifiedDocumentNumber:87519159-Page3of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 3 of 99
CertifiedDocumentNumber:87519159-Page4of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 4 of 99
CertifiedDocumentNumber:87519159-Page5of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 5 of 99
CertifiedDocumentNumber:87519159-Page6of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 6 of 99
CertifiedDocumentNumber:87519159-Page7of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 7 of 99
CertifiedDocumentNumber:87519159-Page8of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 8 of 99
CertifiedDocumentNumber:87519159-Page9of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 9 of 99
CertifiedDocumentNumber:87519159-Page10of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 10 of 99
CertifiedDocumentNumber:87519159-Page11of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 11 of 99
CertifiedDocumentNumber:87519159-Page12of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 12 of 99
CertifiedDocumentNumber:87519159-Page13of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 13 of 99
CertifiedDocumentNumber:87519159-Page14of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 14 of 99
CertifiedDocumentNumber:87519159-Page15of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 15 of 99
CertifiedDocumentNumber:87519159-Page16of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 16 of 99
CertifiedDocumentNumber:87519159-Page17of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 17 of 99
CertifiedDocumentNumber:87519159-Page18of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 18 of 99
CertifiedDocumentNumber:87519159-Page19of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 19 of 99
CertifiedDocumentNumber:87519159-Page20of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 20 of 99
CertifiedDocumentNumber:87519159-Page21of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 21 of 99
CertifiedDocumentNumber:87519159-Page22of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 22 of 99
CertifiedDocumentNumber:87519159-Page23of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 23 of 99
CertifiedDocumentNumber:87519159-Page24of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 24 of 99
CertifiedDocumentNumber:87519159-Page25of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 25 of 99
CertifiedDocumentNumber:87519159-Page26of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 26 of 99
CertifiedDocumentNumber:87519159-Page27of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 27 of 99
CertifiedDocumentNumber:87519159-Page28of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 28 of 99
CertifiedDocumentNumber:87519159-Page29of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 29 of 99
CertifiedDocumentNumber:87519159-Page30of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 30 of 99
CertifiedDocumentNumber:87519159-Page31of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 31 of 99
CertifiedDocumentNumber:87519159-Page32of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 32 of 99
CertifiedDocumentNumber:87519159-Page33of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 33 of 99
CertifiedDocumentNumber:87519159-Page34of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 34 of 99
CertifiedDocumentNumber:87519159-Page35of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 35 of 99
CertifiedDocumentNumber:87519159-Page36of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 36 of 99
CertifiedDocumentNumber:87519159-Page37of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 37 of 99
CertifiedDocumentNumber:87519159-Page38of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 38 of 99
CertifiedDocumentNumber:87519159-Page39of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 39 of 99
CertifiedDocumentNumber:87519159-Page40of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 40 of 99
CertifiedDocumentNumber:87519159-Page41of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 41 of 99
CertifiedDocumentNumber:87519159-Page42of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 42 of 99
CertifiedDocumentNumber:87519159-Page43of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 43 of 99
CertifiedDocumentNumber:87519159-Page44of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 44 of 99
CertifiedDocumentNumber:87519159-Page45of45   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 45 of 99
              Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 46 of 99




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this November 13, 2019


     Certified Document Number:        87519159 Total Pages: 45




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 47 of 99

                                                                     2019-74126 / Court: 165
CertifiedDocumentNumber:87519161-Page1of1
              Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 48 of 99




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this November 13, 2019


     Certified Document Number:        87519161 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                          Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 49 of 99                              11/8/2019 1:52 PM
                                                                                                                                    Marilyn Burgess - District Clerk Harris County
                                                                                                                                                         Envelope No. 38353437
                                                                                                                                                             By: Bristalyn Daniels
                                                                                                                                                        Filed: 11/8/2019 1:52 PM

                                                                                          CAUSE NO. 2019-74126


                                                     DAVE AND ANGELA SMOTHERMON                     §       IN THE DISTRICT COURT OF
                                                          Plaintiffs,                               §
                                                                                                    §
                                                     v.                                             §       HARRIS COUNTY, TEXAS
                                                                                                    §
                                                     UNITED PROPERTY & CASUALTY                     §
                                                     INSURANCE COMPANY                              §
                                                          Defendant.                                §       165TH JUDICIAL DISTRICT


                                                            SPECIAL EXCEPTIONS, ORIGINAL ANSWER, AFFIRMATIVE DEFENSES
                                                                   AND REQUESTS FOR DISCLOSURES OF DEFENDANT,
                                                                 UNITED PROPERTY & CASUALTY INSURANCE COMPANY

                                                     TO THE HONORABLE JUDGE OF SAID COURT:

                                                              COMES NOW, United Property & Casualty Insurance Company (“UPC”) in the above-

                                                     entitled and numbered cause and files this, its Special Exceptions, Original Answer, Affirmative

                                                     Defenses and Requests for Disclosure to Plaintiffs’ Original Petition (the “Petition”), and would

                                                     respectfully show unto the Court the following.

                                                                                                  I.
                                                                                            GENERAL DENIAL

                                                              UPC asserts a general denial as is authorized by Rule 92 of the Texas Rules of Civil

                                                     Procedure, and requests that Plaintiffs be required to prove their charges and allegations against UPC

                                                     by a preponderance of the evidence as is required by the Constitution and law of the State of Texas.
CertifiedDocumentNumber:88010783-Page1of22




                                                                                                  II.
                                                                                         SPECIAL EXCEPTIONS

                                                                                     FIRST SPECIAL EXCEPTION
                                                                                   Plaintiffs’ Breach of Contract Claim

                                                              UPC specially excepts to the breach of contract cause of action in Plaintiffs’ Original

                                                     Petition, in which Plaintiffs vaguely and generally allege UPC breached the insurance contract. This




                                                     4816-5862-6988.1                                   1
                                                          Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 50 of 99



                                                     vague and indefinite breach of contract claim failed to provide: (1) fair notice of the elements and

                                                     facts of the loss allegedly generally sustained by Plaintiffs; (2) fair notice of facts showing Plaintiffs’

                                                     alleged loss was covered under the terms of the insurance contract at issue; or (3) fair notice of the

                                                     acts or omissions by UPC that amount to a breach of the contract, if any, to Plaintiffs.1

                                                              The basic elements of a cause of action for breach of contract are: (1) there is a valid

                                                     enforceable contract; (2) plaintiff performed its contractual obligations; (3) defendant committed a

                                                     material breach of the contract; and (4) defendant’s breach caused the injury for which plaintiff seeks

                                                     damages. Plaintiffs should be required to amend their breach of contract claim and state with

                                                     particularity: (1) the facts and elements supporting their alleged loss; (2) the facts demonstrating the

                                                     portion of the losses covered by the contract of insurance in question; (3) the acts or omissions by

                                                     UPC that allegedly amount to a breach of the contract, if any; and (4) the maximum damages sought

                                                     by Plaintiffs for the alleged breach.

                                                                                      SECOND SPECIAL EXCEPTION
                                                                  Plaintiffs’ Claims for Breach of the Duty of Good Faith and Fair Dealing

                                                              UPC specially excepts to Plaintiffs’ claims for breach of the statutory and common law duty

                                                     of good faith and fair dealing, to the extent such claims are asserted in the Petition, because Plaintiffs

                                                     failed to plead all of the elements of the causes of action. Instead, Plaintiffs alleged legal theories

                                                     and statements of the law without the benefit of any factual allegations.
CertifiedDocumentNumber:88010783-Page2of22




                                                              Plaintiffs failed to give UPC fair notice of the elements, facts, and circumstances supporting

                                                     their claims of breach of the statutory and common law duty of good faith and fair dealing. Plaintiffs

                                                     should be required to file an amended pleading that sets forth the elements, facts and factual




                                                     1
                                                      Subia v. Texas Department of Human Services, 750 S.W.2d 827, 829 (Tex. App. – El Paso 1988, no writ) (trial court
                                                     can order the Plaintiff to specifically plead a cause of action which is originally pled in general terms).



                                                     4816-5862-6988.1                                        2
                                                          Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 51 of 99



                                                     allegations and evidence in support of Plaintiffs’ claims for breach of the statutory and common law

                                                     duty of good faith and fair dealing and all related damages.2

                                                                                        THIRD SPECIAL EXCEPTION
                                                                    Plaintiffs’ Claims for Non-Compliance with the Texas Insurance Code

                                                              UPC specially excepts to the causes of action in the Petition for non-compliance with the

                                                     Texas Insurance Code, because Plaintiffs’ claims regarding any alleged Insurance Code violation are

                                                     deficient. The elements for a cause of action for violation of the requirements of Chapter 541 of the

                                                     Texas Insurance Code are: (1) Plaintiffs are “persons” as defined by the Texas Insurance Code; (2)

                                                     Defendant’s acts or practices violated a section of the Insurance Code, violated Section 17.46(b) of

                                                     the Texas Business & Commerce Code, or a tie-in provision of the Texas Business & Commerce

                                                     Code; and (3) Defendant’s alleged acts or practices were a producing cause of the actual damage to

                                                     Plaintiffs.3

                                                              Plaintiffs’ vague and indefinite claims regarding alleged violations of Section 541 of the

                                                     Texas Insurance Code are deficient.4 Plaintiffs fail to give fair notice of the facts and circumstances

                                                     supporting the alleged violations of Section 541 of the Texas Insurance Code. Plaintiffs should be

                                                     required to file an amended pleading that sets forth facts supporting their claim that UPC violated

                                                     Section 541 of the Texas Insurance Code and any resulting damages.

                                                              Plaintiffs generally allege that UPC violated subparts of the Texas Insurance Code, but fail to
CertifiedDocumentNumber:88010783-Page3of22




                                                     assert any facts predicating these claims. Plaintiffs should be required to file an amended pleading

                                                     2
                                                       See, Massey v. Armco Steel Company, 652 S.W.2d 932, 934 (Tex. 1983) (special exceptions are the proper vehicle to
                                                     question the legal sufficiency of a cause of action in a plaintiff’s petition); Mosely v. Hernandez, 797 S.W.2d 240, 242
                                                     (Tex. App. – Corpus Christi 1990, no writ); Spencer v. City of Seagoville, 700 S.W.2d 953, 957 (Tex. App. – Dallas
                                                     1985, no writ) (if the plaintiff does not plead all the elements of its causes of action, a defendant may file special
                                                     exceptions to require plaintiff to plead specifically).
                                                     3
                                                       Tex. Insur. Code art. 21.21, section (a); Tex. Bus. & Comm. Code Section 17.46(b); Crown Life Insurance Company v.
                                                     Casteel, 22 S.W.3d 378, 383 (Tex. 1999); Celtic Life Insurance Company v. Coats, 885 S.W.2d 96, 99 (Tex. 1994);
                                                     Allstate Insurance Company v. Watson, 876 S.W.2d 145, 147 (Tex. 1994).
                                                     4
                                                       Subia v. Texas Department of Human Services, 750 S.W.2d 827, 829 (Tex. App. – El Paso 1988, no writ) (allegations
                                                     solely tracking statutory grounds did not give Defendant fair notice of the facts and circumstances).



                                                     4816-5862-6988.1                                           3
                                                          Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 52 of 99



                                                     that sets forth the elements, facts and evidence in support of the Insurance Code violation claims,

                                                     and all resulting damages.

                                                                                  FOURTH SPECIAL EXCEPTION
                                                     Plaintiffs’ Claims for Attorneys’ Fees Under Tex. Civ. Prac. & Rem. Chapter 38 and Texas
                                                                                           Insurance Code

                                                              Plaintiffs failed to provide UPC with statutorily-compliant written notice (1) 30 days before

                                                     the date the lawsuit was filed as required by Section 38.002 of the Texas Civil Practices and

                                                     Remedies Code and (2) 60 days before the date the lawsuit was filed as required by Tex. Insur. Code

                                                     Section 542A.003 and Section 541.154.         As such, Plaintiffs are not entitled to attorneys’ fees

                                                     pursuant to the Texas Civil Practices and Remedies Code and Texas Insurance Code.

                                                                                      FIFTH SPECIAL EXCEPTION
                                                                                  Plaintiff’s Claims for Knowing Conduct

                                                              UPC specially excepts to the allegation in the Petition, asserting that UPC acted knowingly,

                                                     as that term is used in the Texas Insurance Code, because no facts were provided to give fair notice

                                                     of these claims. UPC requests that Plaintiffs be required to file an amended pleading that set forth

                                                     each element and supporting fact for their claim of knowing conduct.

                                                                                      SIXTH SPECIAL EXCEPTION
                                                                                  Failure to Perform Conditions Precedent

                                                              To the extent there exists any UPC policy that provides coverage to Plaintiffs, their claims

                                                     are barred in whole or in part because Plaintiffs failed to comply with all conditions precedent to any
CertifiedDocumentNumber:88010783-Page4of22




                                                     right to recover under the UPC policy. Specifically, Plaintiffs have failed to prove that the alleged

                                                     loss was a covered loss, or have failed to segregate that portion of the loss that Plaintiffs claim is

                                                     covered from that portion of the loss for which there is no coverage.

                                                              Plaintiffs have also failed to provide UPC with statutorily-compliant written notice 60 days

                                                     before the date this lawsuit was filed as required by Tex. Insur. Code §541.154 and Tex. Insur. Code




                                                     4816-5862-6988.1                                  4
                                                          Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 53 of 99



                                                     §542A.003(a) and (b)(1), (b)(2), and (b)(3). And, as noted above, Plaintiffs also failed to provide

                                                     UPC with statutorily-compliant written notice 30 days before the date this lawsuit was filed as

                                                     required by Tex. Civ. Prac. & Rem. Code §38.002.

                                                                                     SEVENTH SPECIAL EXCEPTION
                                                                            Plaintiffs’ Claim for Punitive or Exemplary Damages

                                                              UPC specially excepts to the allegations contained in the Petition through which Plaintiffs

                                                     seek an award of punitive or exemplary damages. Plaintiffs fail to give UPC fair notice of what

                                                     conduct allegedly entitles them to a punitive or exemplary damage award. Plaintiffs should be

                                                     required to re-plead and state with particularity the elements, facts and evidence warranting

                                                     imposition of punitive or exemplary damages.5

                                                                                                         III.
                                                                                                      DEFENSES

                                                                                     First Defense – Failure to State a Claim

                                                              Plaintiffs’ claims are barred in whole or in part, because their Petition fails to state a claim on

                                                     which relief can be granted. Plaintiffs fail to describe how UPC’s alleged breach of the insurance

                                                     contract could be converted to support any other causes of action, including but not limited to,

                                                     breach of the duty of good faith and fair dealing or any violation of under the Texas Insurance Code.

                                                                   Second Defense – Policy Provisions Which Limit or Preclude Coverage

                                                              The insurance policy6 issued by UPC contains clauses, provisions, agreements, exclusions,
CertifiedDocumentNumber:88010783-Page5of22




                                                     limitations and endorsements that preclude or limit coverage, in whole or in part.

                                                              The Policy provides:



                                                     5
                                                       See, Castleberry v. Goolsby Building Corporation, 617 S.W.2d 665, 666 (Tex. 1981) (in a suit to recover exemplary
                                                     damages, Plaintiffs must sufficiently allege allegations of misconduct warranting imposition of same).
                                                     6
                                                       UPC issued its Policy Number UTH 0323056 01 42 to its named insureds, Angela Smothermon and Dave
                                                     Smothermon, for the policy term commencing April 26, 2017 and expiring April 26, 2018 (the “Policy”).



                                                     4816-5862-6988.1                                        5
                                                          Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 54 of 99



                                                     (UPC 01 42 12 14):

                                                              AGREEMENT

                                                           In reliance on the information you have given us, we agree to provide the insurance
                                                           coverages indicated on the Policy Declarations. In return, you must pay the premium
                                                           when due and comply with the policy terms and conditions and immediately inform
                                                           us of any change of title, use or occupancy of the residence premises.
                                                                                                         ***
                                                     (HO 00 03 05 11):

                                                              SECTION I – PROPERTY COVERAGES
                                                              A. Coverage A – Dwelling
                                                                 1. We cover:

                                                     (UPC 01 42 12 14):

                                                                     a. The dwelling on the “residence premises” used mainly as your private
                                                                        residence shown on the Declarations, including attached structures, other
                                                                        than fences, and attached wall-to-wall carpeting if damage to the
                                                                        dwelling is caused by a covered loss.
                                                                                                           ***
                                                              B. Coverage B – Other Structures
                                                                 1. We cover:
                                                                     a. Other structures on the “residence premises” set apart from the dwelling
                                                                        by a clear space;
                                                                     b. Other structures connected to the dwelling by only a fence, utility line, or
                                                                        similar connection; and
                                                                     c. Fences.
                                                                                                           ***

                                                     (HO 03 05 11):

                                                              C. Coverage C – Personal Property
                                                                 1. Covered Property
CertifiedDocumentNumber:88010783-Page6of22




                                                                     We cover personal property owned or used by an “insured” while it is
                                                                    anywhere in the world. After a loss and at your request, we will cover
                                                                    personal property owned by: . . .
                                                                                                      ***

                                                     (UPC 01 42 12 14):

                                                              D. Coverage D – Loss of Use
                                                                 1. Additional Living Expense




                                                     4816-5862-6988.1                                   6
                                                          Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 55 of 99



                                                                        If a loss covered under this Section makes that part of the “residence
                                                                        premises” where you reside not fit to live in, we cover the Additional Living
                                                                        Expense, meaning:
                                                                        a. Any necessary increase in living expenses incurred by you so that your
                                                                            household can maintain its normal standard of living.
                                                                        Payment will be for the shortest time required to:
                                                                        a. Repair or replace the damage; or
                                                                        b. If you permanently relocate, the shortest time required for your
                                                                            household to settle elsewhere.
                                                                        In either event, the payment(s) will be limited to (12) consecutive months
                                                                        from the date of the covered loss.
                                                                                                               ***

                                                     (HO 00 03 05 11):

                                                              E. Additional Coverages
                                                                 1. Debris Removal
                                                                    a.     We will pay your reasonable expense for the removal of:
                                                                           (1)      Debris of covered property if a Peril Insured Against that
                                                                                    applies to the damaged property causes the loss; or
                                                                           (2)      Ash, dust or particles from a volcanic eruption that has caused
                                                                                    direct loss to a building or property contained in a building.
                                                                           This expense is included in the limit of liability that applies to the
                                                                           damaged property. If the amount to be paid for the actual damage to
                                                                           the property plus the debris removal expense is more than the limit of
                                                                           liability for the damaged property, an additional 5% of that limit is
                                                                           available for such expense.
                                                                                                             ***
                                                                 8. Collapse
                                                                    a.     The coverage provided under this Additional Coverage – Collapse
                                                                           applies only to an abrupt collapse.
                                                                    b.     For the purpose of this Additional Coverage – Collapse, abrupt
                                                                           collapse means an abrupt falling down or caving in of a building or
                                                                           any part of a building with the result that the building or part of the
                                                                           building cannot be occupied for its intended purpose.
CertifiedDocumentNumber:88010783-Page7of22




                                                                    c.     This Additional Coverage – Collapse does not apply to:
                                                                           (1)      A building or any part of a building that is in danger of falling
                                                                                    down or caving in;
                                                                           (2)      A part of a building that is standing, even if it has separated
                                                                                    from another part of the building; or
                                                                           (3)      A building or any part of a building that is standing, even if it
                                                                                    shows evidence of cracking, bulging, sagging, bending,
                                                                                    leaning, settling, shrinkage or expansion.
                                                                    d.     We insure for direct physical loss to covered property involving
                                                                           abrupt collapse of a building or any part of a building if such collapse
                                                                           was caused by one or more of the following:



                                                     4816-5862-6988.1                                     7
                                                          Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 56 of 99



                                                                              (1)     The Perils Insured Against named under Coverage C;
                                                                              (2)     Decay, of a building or any part of a building, that is hidden
                                                                                      from view, unless the presence of such decay is known to an
                                                                                      “insured” prior to collapse;
                                                                                                     ***
                                                                              (5)     Weight of ran which collects on a roof; or
                                                                        e.    Loss to an awning, fence, patio, deck, pavement, swimming pool,
                                                                              underground pipe, flue, drain, cesspool, septic tank, foundation,
                                                                              retaining wall, bulkhead, pier, wharf or dock is not included under
                                                                              d.(2) through (6) above, unless the loss is a direct result of the
                                                                              collapse of a building or any part of a building.
                                                                                                     ***

                                                              SECTION I – PERILS INSURED AGAINST
                                                              A. Coverage A – Dwelling and Coverage B – Other Structures
                                                                 1. We insure against direct physical loss to property described in Coverages A.
                                                                    and B.
                                                                 2. We do not insure, however, for loss:
                                                                    a. Excluded under Section I – Exclusions;
                                                                    b. Involving collapse, including any of the following conditions of property
                                                                       or any part of the property:
                                                                       (1) an abrupt falling down or caving in;
                                                                       (2) Loss of structural integrity, including separation of parts of the
                                                                           property or property in danger of falling down or caving in; or
                                                                       (3) Any cracking, bulging, sagging, bending, leaning, settling, shrinkage
                                                                           or expansion as such condition relates to (1) or (2) above;
                                                                       Except as provided in E.8. Collapse under Section I – Property
                                                                       Coverages; or
                                                                    c. Caused by:

                                                                                                     ***

                                                                             (2) Freezing, thawing, pressure or weight of water or ice, whether
                                                                                 driven by wind or not, to a:
                                                                                 (a) fence, pavement, patio or swimming pool;
CertifiedDocumentNumber:88010783-Page8of22




                                                                                 (b) footing, foundation, bulkhead, wall, or any other structure or
                                                                                      device that supports all or part of a building, or other
                                                                                      structure;
                                                                                 (c) retaining wall or bulkhead that does not support all or part of
                                                                                      a building or other structure; or

                                                                                                     ***

                                                                             (6) Any of the following:




                                                     4816-5862-6988.1                                    8
                                                          Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 57 of 99



                                                     (HO 04 67 05 11):

                                                                              (a)   Wear and tear and marring;

                                                     (HO 00 03 05 11):

                                                                              (b) Mechanical breakdown, latent defect, inherent vice or any
                                                                                  quality in property that causes it to damage or destroy itself;
                                                                                                         ***

                                                     (HO 04 67 05 11):

                                                                              (f)   Settling, shrinking, bulging, or expansion, including resultant
                                                                                    cracking, of bulkheads, pavements, patios, footings, or
                                                                                    foundations;
                                                                                                            ***

                                                     (HO 00 03 05 11):

                                                                         Exception to c.(6)
                                                                         Unless the loss is otherwise excluded, we cover loss to property
                                                                         covered under Coverage A or B resulting from an accidental discharge
                                                                         or overflow of water or steam within a:
                                                                         (i)     Storm drain, or water, steam or sewer pipe, off the “residence
                                                                                 premises”; or
                                                                         (ii)    Plumbing, heating, air condition or automatic fire protective
                                                                                 sprinkler system or household appliance on the “residence
                                                                                 premises”. This includes the cost to tear out and replace any
                                                                                 part of a building, or other structure on the “residence
                                                                                 premises” but only when necessary to repair the system or
                                                                                 appliance. However, such tear out and replacement coverage
                                                                                 only applies to other structures if the water or steam causes
                                                                                 actual damage to a building on the “residence premises”.
                                                                         We do not cover loss to the system or appliance from which this water
                                                                         or steam escaped.
CertifiedDocumentNumber:88010783-Page9of22




                                                                         For purposes of this provision, a plumbing system or household
                                                                         appliance does not include a sump, sump pump or related equipment or
                                                                         a roof drain, gutter, downspout or similar fixtures or equipment.
                                                                                                          ***
                                                                         Under 2.b. and c. above, any ensuing loss to property described in
                                                                         Coverage A and B not precluded by any other provision in this policy
                                                                         is covered.
                                                                                                          ***
                                                              B. Coverage C – Personal Property




                                                     4816-5862-6988.1                                  9
                                                           Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 58 of 99



                                                                    We insure for direct physical loss to the property described in Coverage C caused
                                                                    by any of the following perils unless the loss is excluded in Section I –
                                                                    Exclusions.
                                                                                                                ***
                                                                    2. Windstorm or Hail
                                                                        This peril includes loss to watercraft of all types and their trailers,
                                                                        furnishings, equipment, and outboard engines or motors, only while inside a
                                                                        fully enclosed building.
                                                                                                          ***
                                                                    10. Dropped or Falling Objects
                                                                        This peril does not include loss to property contained in a building unless the
                                                                        roof or an outside wall of the building is first damage d by a covered event
                                                                        which directly causes the object to drop or fall. Damage to the dropped or
                                                                        falling object itself is not included.
                                                                                                          ***

                                                      (HO 04 67 05 11):

                                                                    12. Accidental Discharge or Overflow of Water or Steam
                                                                        a.    This perils means accidental discharge or overflow of water or steam
                                                                              from whiten a plumbing, heating, air conditioning or automatic fire
                                                                              protective sprinkler system or from within a household appliance.
                                                                        b.    Except as specifically provided by this endorsement, this peril does
                                                                              not include loss:
                                                                                              ***
                                                                              (4) Caused by constant or repeated seepage or leakage of water or
                                                                                   steam or the presence or condensation of humidity, moisture or
                                                                                   vapor, over a period of weeks, months or years.
                                                                                                      ***
                                                                        d.    Section I – Exclusions A.3. Water, Paragraphs a. and c. that apply to
                                                                              surface water and water below the surface of the ground do not apply
                                                                              to loss by water covered under this peril.

                                                      (HO 00 03 05 11):
CertifiedDocumentNumber:88010783-Page10of22




                                                               SECTION I – EXCLUSIONS
                                                               A. We do not insure for loss caused directly or indirectly by any of the following.
                                                                  Such loss is excluded regardless of any other cause or event contributing
                                                                  concurrently or in any sequence to the loss. These exclusions apply whether or
                                                                  not the loss event results in widespread damage or affects a substantial area.
                                                                                                            ***
                                                                  3. Water
                                                                      This means:
                                                                      a. Flood, surface water, waves, including tidal wave and tsunami, tides,
                                                                          tidal water, overflow of any body of water, or spray from any of these, all
                                                                          whether or not driven by wind including storm surge;



                                                      4816-5862-6988.1                                    10
                                                           Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 59 of 99



                                                                   b. Water which:
                                                                       (1) Backs up through sewers or drains; or
                                                                       (2) Overflows or is otherwise discharged from a sump, sump pump or
                                                                           related equipment;
                                                                   c. Water below the surface of the ground, including water which exerts
                                                                       pressure on, or seeps, leaks or flows through a building, sidewalk,
                                                                       driveway, patio, foundation, swimming pool or other structure; or
                                                                   d. Waterborne material carried or otherwise moved by any of the water
                                                                       referred to in A.3.a through A.3.c of this exclusion.
                                                                   This Exclusion A.3. applies regardless of whether any of the above, in A.3.a.
                                                                   through A.3.d is caused by an act of nature or is otherwise caused.
                                                                   This Exclusion A.3. applies to, but is not limited to, escape, overflow or
                                                                   discharge, for any reason, of water or waterborne material from a dam, levee,
                                                                   seawall or any other boundary or containment system.
                                                                                                          ***
                                                               5. Neglect
                                                                   Neglect means neglect of an “insured” to use all reasonable means to save
                                                                   and preserve property at an after the time of a loss.
                                                                                                          ***
                                                      (UPC 01 42 12 14):

                                                                    10. “Fungi” or Microbes
                                                                        a. “Fungi” or microbes means the presence, growth, proliferation, spread of
                                                                            any activity of “fungi” or microbes.
                                                                        This exclusion also applies to the cost:
                                                                        (1) To remove “fungi” or microbes from property covered under Section I –
                                                                            Property Coverages;
                                                                        (2) To tear out and replace any part of the building or other covered property
                                                                            as needed to gain access to the “fungi” or microbes; and
                                                                        (3) Of testing of air or property to confirm the absence, presence or level of
                                                                            “fungi” or microbes.
                                                                        c. Exclusion 10.a. applies unless the “fungi” or microbes are located upon
                                                                            the portion of covered property which must be repaired or replaced
                                                                            because of direct physical damage resulting from sudden and accidental
CertifiedDocumentNumber:88010783-Page11of22




                                                                            discharge or overflow of water which would otherwise be covered under
                                                                            the policy. . . . .
                                                                        d. However, the exception to the exclusion described in 10.b. does not
                                                                            include:
                                                                            (1) The cost to treat, contain, remove or dispose of the “fungi” or
                                                                                microbes beyond that which is required to repair or replace t he
                                                                                covered property physically damaged by water;
                                                                            (2) The cost of any testing of air or property to confirm the absence,
                                                                                presence or level of “fungi” or microbes whether performed prior to
                                                                                during or after removal repair, restoration or replacement;
                                                                            (3) The cost of any decontamination of the “residence premises”; and




                                                      4816-5862-6988.1                                   11
                                                           Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 60 of 99



                                                                           (4) Any increase in loss under Coverage D – Loss of Use and Additional
                                                                               Coverage 1. Debris Removal resulting from c. (1), (2) and (3).
                                                                                                              ***
                                                                    12. Existing Damage
                                                                        a. Damages which occurred prior to the policy inception regardless of
                                                                           whether such damages were apparent at the time of the inception of this
                                                                           policy or discovered at a later date; or
                                                                        b. Claims or damages arising out of workmanship, repairs or lack of repairs
                                                                           arising from damage which occurred prior to the policy inception.
                                                                    13. Diminished Value
                                                                        We do not cover any loss due to diminished value of any property covered
                                                                        under this policy.
                                                                                                              ***

                                                      (HO 00 03 05 11):

                                                               B. We do not insure for loss to property described in Coverages A. and B. caused by
                                                                  any of the following. However, any ensuing loss to property described in
                                                                  Coverages A. and B. not precluded by any other provision of this policy is
                                                                  covered.
                                                                  1. Weather conditions. However, this exclusion only applies if weather
                                                                     conditions contribute in any way with a cause or event excluded in A. above
                                                                     to produce the loss.
                                                                                                             ***
                                                                  3. Faulty, inadequate or defective:
                                                                                                             ***
                                                                     b. Design, specifications, workmanship, repair, construction, renovation,
                                                                         remodeling, grading, compaction;
                                                                     c. Materials used in repair, construction, renovation or remodeling; or
                                                                     d. Maintenance;
                                                                     of part or all of any property whether on or off the “residence premises.”
                                                               SECTION I – CONDITIONS
                                                                                                             ***
                                                               C.    Duties After Loss
CertifiedDocumentNumber:88010783-Page12of22




                                                      (UPC 01 42 12 14):

                                                                         1.    Your Duties After Loss
                                                                               In cases of a loss to covered property, you must comply with all of
                                                                               the following duties. We have no duty to provide coverage under this
                                                                               policy if the failure to comply with the following duties is prejudicial
                                                                               to us. These duties must be performed either by our or an “insured”
                                                                               seeking coverage.
                                                                               a. Give prompt notice to us or our agent. With respect to loss
                                                                                   caused by windstorm or hail in the catastrophe area, as defined by
                                                                                   the Texas Insurance Code, any claim must be filed with us not



                                                      4816-5862-6988.1                                   12
                                                           Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 61 of 99



                                                                              later than one year after the date of the loss that is the subject of
                                                                              the claim. However, any such claim may be filed after the first
                                                                              anniversary of the date of the loss for good cause shown by the
                                                                              person filing the claim.
                                                                         b.   Adjust all losses directly with us;
                                                                         c.   Notify the police in case of a loss by theft;
                                                                         d.   Notify the credit card or electronic fund transfer card or access
                                                                              device company in case of loss . . .
                                                                         e.   Protect the property from further damage. If repairs to the
                                                                              property are required, you must:
                                                                              (1) Provide us with an opportunity to inspect the property in its
                                                                                  damaged condition and prior to repairs;
                                                                              (2) Provide us with an opportunity to exercise our option to
                                                                                  repair;
                                                                              (3) Provide us with specifications of damage and detailed repair
                                                                                  estimates prior to making repairs;
                                                                              (4) Make reasonable and necessary repairs to protect the
                                                                                  property; and
                                                                              (5) Keep an accurate record of repair expenses;
                                                                         f.   Cooperate with us in the investigation of a claim;
                                                                         g.   Prepare an inventory of damaged personal property . . .
                                                                         h.   As often as we reasonably require:
                                                                              (1) Show the damaged property;
                                                                              (2) Provide us with records and documents we request and permit
                                                                                  us to make copies;
                                                                              (3) All insured must submit to examination under oath, while not
                                                                                  in the presence of another “insured”, and sign the same;
                                                                         i.   Send to us, within 91 days after our request, your signed, sworn
                                                                              proof of loss on a standard form supplied by us. We must request
                                                                              a signed, sworn proof of loss within 15 days after we receive your
                                                                              written notice, or we waive our right to require a proof of loss.
                                                                              Such waiver will not waive our other rights under this policy.
                                                                              (1) This proof of loss shall set forth, to the best of your
                                                                                  knowledge and belief:
CertifiedDocumentNumber:88010783-Page13of22




                                                                                                          ***
                                                                         j.   In the County where the “residence premises” is located; “you”,
                                                                              “your” agents, “your” representatives and all “insureds” must
                                                                              submit to examination under oath and sign the same when asked
                                                                              to do so by “us”. At “your” or “our” request, the examinations
                                                                              will be conducted and not in the presence of any other persons
                                                                              except legal representation.
                                                                         k.   Permit “us” to take samples of damaged property for inspection,
                                                                              testing and analysis; and
                                                                         l.   Any and all “insureds” must execute all authorizations for the
                                                                              release of information when asked to do so by “us.”
                                                                                                          ***



                                                      4816-5862-6988.1                              13
                                                           Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 62 of 99




                                                      (HO 00 03 05 11):

                                                               D. Loss Settlement
                                                                  In this Condition D., the terms “cost to repair or replace” and “replacement cost”
                                                                  do not include the increased costs incurred to comply with the enforcement of
                                                                  any ordinance or law, except to the extent that coverage for these increased costs
                                                                  is provided in E. 11. Ordinance Or Law under Section I – Property Coverages.
                                                                  Covered property losses are settled as follows:

                                                      (UPC 01 42 12 14):

                                                                         1. Property of the following types:
                                                                            a. Personal property other than jewelry;
                                                                            b. Awnings, carpeting, household appliances, outdoor antennas and
                                                                                outdoor equipment, whether or not attached to buildings;
                                                                            c. Structures that are not buildings; and
                                                                            d. Grave markers, including mausoleums;
                                                                            at actual cash value at the time of loss but not more than the amount
                                                                            required to repair or replace.

                                                      (HO 00 03 05 11):

                                                                         2. Buildings covered under Coverage A or B at replacement cost without
                                                                            deduction for depreciation, subject to the following:
                                                                            a. If, at the time of the loss, the amount of insurance in this policy on
                                                                               the damaged building is 80% or more of the full replacement cost of
                                                                               the building immediately before the loss, we will pay the cost to
                                                                               repair or replace without deduction for depreciation, but not more
                                                                               than the lease of the following amounts:
                                                                               (1) The limit of liability under this policy that applies to the building;
                                                                               (2) The replacement cost of that part of the building damaged with
                                                                                    material of like kind and quality and for like use; or
                                                                               (3) The necessary amount actually spent to repair or replace the
CertifiedDocumentNumber:88010783-Page14of22




                                                                                    damaged building.
                                                                               If the building is rebuilt at a new premises, the cost described in (2)
                                                                               above is limited to the cost which would have been incurred if the
                                                                               building had been built at the original premises.
                                                                            b. If, at the time of loss, the amount of insurance in this policy on the
                                                                               damaged building is less than 80% of the full replacement cost of the
                                                                               building immediately before the loss, we will pay the greater of the
                                                                               following amounts, but not more than the limit of liability under this
                                                                               policy that applies to the building:
                                                                               (1) The actual cash value of that part of the building damaged; or
                                                                               (2) That portion of the cost to repair or replace, without deduction for
                                                                                    depreciation, that part of the building damaged, which the total



                                                      4816-5862-6988.1                                     14
                                                           Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 63 of 99



                                                                                    amount of insurance in this policy on the damaged building bears
                                                                                    to 80% of the replacement cost of the building.
                                                                                                               ***
                                                                           d. We will pay no more than the actual cash value of the damage until
                                                                                actual repair or replacement is complete. Once actual repair or
                                                                                replacement is complete, we will settle the loss as noted in 2.a and b.
                                                                                above.
                                                                                However, if the cost to repair or replace the damage is both:
                                                                                (1) Less than 5% of the amount of insurance on this policy on the
                                                                                    building; and
                                                                                (2) Less than $2,500:
                                                                                we will settle the loss as noted in 2.a. and b. above whether or not
                                                                                actual repair or replacement is complete.
                                                                                                               ***
                                                               F. Appraisal
                                                                  If you and we fail to agree on the amount of loss either may demand an appraisal
                                                                  of the loss. In this event, each party will choose a competent and impartial
                                                                  appraiser within 30 days after receiving a written request from the other. The
                                                                  two appraisers will choose an umpire. If they cannot agree upon an umpire
                                                                  within 15 days, you or we may request that the choice be made by a judge of a
                                                                  court of record in the state where the “residence premises” is located. The
                                                                  appraiser will separate set the amount of loss. If the appraisers submit a written
                                                                  report of an agreement to us, the amount agreed upon will be the amount of loss.
                                                                  If they fail to agree, they will submit their differences to the umpire. A decision
                                                                  agreed to by any two will set the amount of loss.
                                                                  Each party will:
                                                                  1. Pay its own appraiser; and
                                                                  2. Bear the other expenses of the appraisal and umpire equally.

                                                      (UPC 01 42 12 14):

                                                                  No suit involving the amount of loss or damage under Section I of the policy can
                                                                  be brought unless an appraisal has been completed.
                                                                                                          ***
CertifiedDocumentNumber:88010783-Page15of22




                                                               H. Legal Action Against Us
                                                                  1. Except as provided in Paragraph 2, no suit or action can be brought against us
                                                                  unless there has been full compliance with all of the terms under Section I of this
                                                                  policy. Action must be brought against us within two years and one day from the
                                                                  date the cause of action first accrues. A cause of action accrues on the date of the
                                                                  initial breach of our contractual duties as alleged in the action.
                                                                  2. With respect to suits brought in connection with claims for loss caused by
                                                                  windstorm or hail in the catastrophe area, as defined by the Texas Insurance
                                                                  Code:
                                                                  No action can be brought against us unless there has been compliance with all of
                                                                  the terms of this policy. The action must be brought before the earlier of the
                                                                  following:



                                                      4816-5862-6988.1                                   15
                                                           Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 64 of 99



                                                                    a. Two years and one day from the date we accept or reject the claim; or
                                                                    b. Three years and one day from the date of the loss that is the subject of the
                                                                        claim.
                                                                    As stated in Section I – Conditions, Item F. Appraisal, no suit involving the
                                                                    amount of loss or damage under Section I of the policy can be brought unless an
                                                                    appraisal has been completed.
                                                                                                       ***
                                                               Catastrophe Claims
                                                               If a claim results from a weather-related catastrophe or a major natural disaster, each
                                                               claim-handling deadline shown in C. Duties After Loss and J. Loss Payment is
                                                               extended for an additional 15 days.
                                                               Catastrophe or Major Natural Disaster means a weather-related event which:
                                                               1. is declared a disaster under the Texas Disaster Act of 1975; or
                                                               2. is determined to be a catastrophe by the Texas Department of Insurance.

                                                      (HO 00 03 05 11):

                                                               SECTIONS I AND II – CONDITIONS
                                                                                                   ***
                                                               B. Waiver or Change of Policy Provisions
                                                                  A waiver or change of a provision of this policy must be in writing by us to be
                                                                  valid. Our request for an appraisal or examination will not waive any of our
                                                                  rights.

                                                      (UPC 03 12 12 14):

                                                               WINDSTORM OR HAIL PERCENTAGE DEDUCTIBLE

                                                               Schedule
                                                                          Windstorm or Hail Deductible Percentage Amount:
                                                                          Information required to complete this Schedule, if not shown
                                                                          above, will be shown in the Declarations.

                                                               Section I – Conditions
CertifiedDocumentNumber:88010783-Page16of22




                                                               B. Deductible
                                                                  The following special deductible is added to the policy:

                                                                    With respect to the peril of Windstorm or Hail, for any one loss, we will pay only
                                                                    that part of the total of all loss payable that exceeds the windstorm or hail
                                                                    percentage deductible.

                                                                    The dollar amount of the windstorm or hail deductible is determined by
                                                                    multiplying the Coverage A Limit of Liability shown in the Declarations by the
                                                                    deductible percentage amount shown in the Schedule above [or as shown in the
                                                                    Declarations].


                                                      4816-5862-6988.1                                   16
                                                           Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 65 of 99



                                                                                                      ***
                                                                    No other deductible in the policy applies to loss caused by windstorm or hail.

                                                                    All other provisions of this policy apply.

                                                      (UPC 01 42 12 14):

                                                               “Fungi” means any type or form of fungus, including mold or mildew, and any
                                                               mycotoxins, spores, scents or by-products produced or released by fungi.

                                                               UPC reserves the right to assert other Policy provisions or defenses as discovery in this case

                                                      advances.

                                                                   Third Defense – Bona Fide Controversy/Liability Not Reasonably Clear

                                                               As to Plaintiffs’ extra-contractual claims, a bona fide controversy existed and continues to

                                                      exist concerning Plaintiffs’ entitlement, if any, to insurance benefits from UPC, and UPC has the

                                                      right to dispute coverage based upon the policies and the law and precedent, and view coverage

                                                      differently from those asserting claims under the policies without facing bad faith liability. UPC will

                                                      show that a bona fide controversy existed and continues to exist regarding any alleged covered loss.

                                                                                      Fourth Defense – Damage Limitation

                                                               Plaintiffs’ damages, if any, are limited by the amounts set forth in the limitation provision of

                                                      the Policy. Plaintiffs’ contractual damages cannot exceed the applicable Policy limits.

                                                                                      Fifth Defense – Reliance on Case Law
CertifiedDocumentNumber:88010783-Page17of22




                                                               UPC reasonably relied on case law from the state and federal courts of Texas, which support

                                                      UPC’s interpretation of the policies as they relate to Plaintiffs’ claims.

                                                                         Sixth Defense – Absence of Covered Causes for Remaining Claims
                                                                                       Precludes Extra-Contractual Liability

                                                               The existence of coverage for Plaintiffs’ insurance claim is necessary to establish the basis

                                                      for Plaintiffs’ Insurance Code claims. Because Plaintiffs’ allegations are generally based on UPC’s

                                                      alleged failure to investigate the claim and pay policy benefits, the existence of any applicable



                                                      4816-5862-6988.1                                   17
                                                             Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 66 of 99



                                                      exclusions, limitations, conditions, or the absence of coverage for any further benefits under the

                                                      Policy, precludes Plaintiffs’ Insurance Code claims and all other extra-contractual claims against

                                                      UPC.

                                                                             Seventh Defense - Failure to Satisfy Conditions Precedent

                                                                 Plaintiffs did not plead with specificity the performance or occurrence of all conditions

                                                      precedent.7 UPC demands strict proof that each and every condition precedent was performed or has

                                                      occurred.8 To the extent the UPC Policy provides coverage to Plaintiffs, Plaintiffs’ claims are

                                                      barred, in whole or in part, because Plaintiffs failed to comply with all conditions precedent to any

                                                      right to recover under the UPC Policy. Specifically, Plaintiffs have failed to prove that the alleged

                                                      loss or claims are covered losses or claims under the UPC Policy, and Plaintiffs have failed to

                                                      segregate that portion of any alleged loss that they claim is covered under the UPC Policy from that

                                                      portion of the alleged loss that is not covered.

                                                                   Eighth Defense – Failure to Provide Statutorily-Compliant Pre-Suit Notice

                                                                 Plaintiffs failed to provide UPC with the required statutorily-compliant written notice 30

                                                      days before the date the lawsuit was filed as required by Tex. Civ. Prac. & Rem. Code §38.002.

                                                      Consequently, Plaintiffs are not entitled to attorneys’ fees as pled under the Texas Civil Practices

                                                      and Remedies Code. Because Plaintiffs failed to provide the statutorily-compliant pre-litigation

                                                      notice, Plaintiffs are precluded from recovering attorneys’ fees and expenses in this matter.
CertifiedDocumentNumber:88010783-Page18of22




                                                                 Plaintiffs also failed to provide UPC with statutorily-compliant written notice 60 days before

                                                      the date the lawsuit was filed as required by Tex. Insur. Code §541.154 and Tex. Insur. Code

                                                      §542A.003. Consequently, Plaintiffs are not entitled to attorneys’ fees as pled under the Texas



                                                      7
                                                          See, Tex. R. Civ. P. 54.
                                                      8
                                                          See, Grimm v. Grimm, 864 S.W.2d 160, 162 (Tex. App. – Houston [14th Dist.] 1993, no writ).



                                                      4816-5862-6988.1                                         18
                                                           Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 67 of 99



                                                      Insurance Code. Because Plaintiffs failed to provide the statutorily-compliant pre-litigation notice

                                                      and demands, Plaintiffs are precluded from recovering attorneys’ fees and expenses in this matter.

                                                                                          Ninth Defense – Due Process

                                                               To the extent Plaintiffs pray for punitive or exemplary damages, UPC invokes its rights under

                                                      the Due Process Clause of the Fifth Amendment of the United States Constitution as applied to the

                                                      States through the Fourteenth Amendment of the United States Constitution. UPC affirmatively

                                                      pleads that Plaintiffs’ claim for punitive or exemplary damages violates the Due Process Clauses of

                                                      the Fifth and Fourteenth Amendments inasmuch as:

                                                               1. Punitive or exemplary damages can be assessed in an amount left to the discretion of the
                                                                  judge and jury;

                                                               2. A jury award of punitive or exemplary damages need only be based on the vote of ten
                                                                  jurors and does not require a unanimous verdict.

                                                               3. To obtain an award of punitive or exemplary damages, Plaintiffs need only prove their
                                                                  claims by a preponderance of the evidence standard and not beyond a reasonable doubt
                                                                  as should be required when punishment awards are assessed;

                                                               4. UPC and its officers, all of whom are subject to any award of punitive or exemplary
                                                                  damages, do not have the right to refuse to testify against themselves, but must in fact
                                                                  take the stand or give deposition testimony or subject the company to the consequences
                                                                  of a default judgment;

                                                               5. The assessment of punitive or exemplary damages is not based on a clearly defined
                                                                  statutory enactment setting forth a specific intentionality requirement or the specific
                                                                  prerequisites of such a finding and, in effect, such damages can be awarded even though
CertifiedDocumentNumber:88010783-Page19of22




                                                                  there are no special standards, limits or other statutory requirements to define the means,
                                                                  scope and limit of such awards, rendering such awards unduly vague and unsupportable
                                                                  under the requirements of due process; and

                                                               6. In essence, UPC is subject to all the hazards and risks of what amounts to a fine, and, in
                                                                  fact, such awards often exceed normal criminal fines, but UPC receives none of the basic
                                                                  rights accorded to criminal defendants when they are subjected to possible criminal
                                                                  penalties.




                                                      4816-5862-6988.1                                  19
                                                           Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 68 of 99



                                                                                         Tenth Defense – Equal Protection

                                                                To the extent Plaintiffs pray for punitive or exemplary damages, such request should be

                                                      denied because it violates UPC’s equal protection rights guaranteed by the Fifth and Fourteenth

                                                      Amendments to the Constitution of the United States, the provisions of the Eighth Amendment to the

                                                      Constitution of the United States, and the Constitution of the State of Texas, Article I, Sections 13

                                                      and 19.

                                                                               Eleventh Defense – Punitive Damage Limitation

                                                                Any award of punitive or exemplary damages must be limited to the greater of: (1) two times

                                                      the amount of economic damages plus an amount equal to any non-economic damages found by the

                                                      jury, not to exceed $750,000; or (2) two times the amount of economic damages plus $200,000,

                                                      pursuant to the statutory mandates of the Texas Civil Practices & Remedies Code §§41.002-41.009.

                                                                                         Twelfth Defense – Offset or Credit

                                                                UPC is entitled to any set-offs or credits for prior payments by UPC or other third-parties.

                                                                               Thirteenth Defense – Acts or Omissions of Others

                                                                The damages allegedly sustained by Plaintiff may have been the result of actions or omission

                                                      of individuals over whom UPC had not control, including but not limited to Plaintiffs, therefore,

                                                      UPC is not liable to Plaintiffs.

                                                                                   Fourteenth Defense – Failure to Mitigate
CertifiedDocumentNumber:88010783-Page20of22




                                                                To the extent Plaintiffs’ alleged damages are determined to be the result of a failure by

                                                      Plaintiffs to take reasonable steps to mitigate the loss, those damages are not recoverable.

                                                                            Fifteenth Defense – Reservation of Right of Appraisal

                                                                To the extent Plaintiffs present evidence inconsistent with UPC’s investigation and

                                                      conclusions regarding the amount of loss or cost of repair under the Policy, and the parties are




                                                      4816-5862-6988.1                                  20
                                                           Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 69 of 99



                                                      unable to reach an agreement to resolve this matter, UPC reserves the right and does not waive its

                                                      right under the Policy to invoke appraisal. The Policy contains an appraisal clause allowing either

                                                      party to the insurance contract to invoke the appraisal process in the event that there is a

                                                      disagreement concerning the amount of loss for a covered loss under the Policy. The Policy requires

                                                      the parties complete appraisal before any suit on the Policy or claim may proceed.

                                                                                                 IV.
                                                                                       REQUEST FOR DISCLOSURE

                                                               Pursuant to Tex. R. Civ. P. 194, Plaintiffs are requested to disclose the information or

                                                      material described in Rule 194 within thirty (30) hereof service.

                                                               WHEREFORE, United Property & Casualty Insurance Company prays that on final trial and

                                                      hearing, Plaintiffs take nothing and that United Property & Casualty Insurance Company recover its

                                                      costs, fees and expenses, and for such other and further relief, at law or in equity, general or special,

                                                      to which it may show itself justly entitled.


                                                                                                      Respectfully Submitted,

                                                                                                      LEWIS BRISBOIS BISGAARD & SMITH LLP


                                                                                                      /s/ Sarah R. Smith
                                                                                                      Sarah R. Smith
                                                                                                      Texas Bar No. 24056346
CertifiedDocumentNumber:88010783-Page21of22




                                                                                                      sarah.smith@lewisbrisbois.com
                                                                                                      Suzanne A. Schlicher
                                                                                                      Texas Bar No. 02601800
                                                                                                      suzanne.schlicher@lewisbrisbois.com
                                                                                                      24 Greenway Plaza, Suite 1400
                                                                                                      Houston, Texas 77046
                                                                                                      (713) 659-6767 Telephone
                                                                                                      (713) 759-6830 Facsimile

                                                                                                      ATTORNEYS FOR UNITED PROPERTY &
                                                                                                      CASUALTY INSURANCE COMPANY



                                                      4816-5862-6988.1                                   21
                                                           Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 70 of 99



                                                                                         CERTIFICATE OF SERVICE

                                                             This is to certify that a true and correct copy of the above pleading has been forwarded
                                                      pursuant to the Texas Rules of Civil Procedure on this 08th day of November, 2019.

                                                               Via E-Serve                                Via E-Serve
                                                               Andrew C. Cook                             Sean H. McCarthy
                                                               The Cook Law Firm, PLLC                    Williams Hart Boundas Easterby, LLP
                                                               7324 Southwest Freeway, Suite 585          8441 Gulf Freeway, Suite 600
                                                               Houston, Texas 77074                       Houston, Texas 77017
                                                               acc@texinsurancelaw.com                    smccarthy@whlaw.com


                                                               Attorneys for Plaintiff
                                                                                                          Attorneys for Plaintiff



                                                                                                          /s/ Sarah R. Smith
                                                                                                          Sarah R. Smith
CertifiedDocumentNumber:88010783-Page22of22




                                                      4816-5862-6988.1                               22
              Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 71 of 99




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this November 13, 2019


     Certified Document Number:        88010783 Total Pages: 22




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                          Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 72 of 99                             11/11/2019 8:33 AM
                                                                                                                                    Marilyn Burgess - District Clerk Harris County
                                                                                                                                                         Envelope No. 38375883
                                                                                                                                                            By: Mercedes Ramey
                                                                                                                                                      Filed: 11/11/2019 8:33 AM

                                                                                          CAUSE NO. 2019-74126


                                                     DAVE AND ANGELA SMOTHERMON                     §       IN THE DISTRICT COURT OF
                                                          Plaintiffs,                               §
                                                                                                    §
                                                     v.                                             §       HARRIS COUNTY, TEXAS
                                                                                                    §
                                                     UNITED PROPERTY & CASUALTY                     §
                                                     INSURANCE COMPANY                              §
                                                          Defendant.                                §       165TH JUDICIAL DISTRICT


                                                       SPECIAL EXCEPTIONS, FIRST AMENDED ANSWER, AFFIRMATIVE DEFENSES
                                                                 AND REQUESTS FOR DISCLOSURES OF DEFENDANT,
                                                               UNITED PROPERTY & CASUALTY INSURANCE COMPANY

                                                     TO THE HONORABLE JUDGE OF SAID COURT:

                                                              COMES NOW, United Property & Casualty Insurance Company (“UPC”) in the above-

                                                     entitled and numbered cause and files this, its Special Exceptions, First Amended Answer,

                                                     Affirmative Defenses and Requests for Disclosure to Plaintiffs’ Original Petition (the “Petition”),

                                                     and would respectfully show unto the Court the following.

                                                                                                  I.
                                                                                            GENERAL DENIAL

                                                              UPC asserts a general denial as is authorized by Rule 92 of the Texas Rules of Civil

                                                     Procedure, and requests that Plaintiffs be required to prove their charges and allegations against UPC

                                                     by a preponderance of the evidence as is required by the Constitution and law of the State of Texas.
Certified Document Number: 88025193 - Page 1 of 22




                                                                                                  II.
                                                                                         SPECIAL EXCEPTIONS

                                                                                     FIRST SPECIAL EXCEPTION
                                                                                   Plaintiffs’ Breach of Contract Claim

                                                              UPC specially excepts to the breach of contract cause of action in Plaintiffs’ Original

                                                     Petition, in which Plaintiffs vaguely and generally allege UPC breached the insurance contract. This




                                                     4821-0270-2508.1                                   1
                                                          Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 73 of 99



                                                     vague and indefinite breach of contract claim failed to provide: (1) fair notice of the elements and

                                                     facts of the loss allegedly generally sustained by Plaintiffs; (2) fair notice of facts showing Plaintiffs’

                                                     alleged loss was covered under the terms of the insurance contract at issue; or (3) fair notice of the

                                                     acts or omissions by UPC that amount to a breach of the contract, if any, to Plaintiffs.1

                                                              The basic elements of a cause of action for breach of contract are: (1) there is a valid

                                                     enforceable contract; (2) plaintiff performed its contractual obligations; (3) defendant committed a

                                                     material breach of the contract; and (4) defendant’s breach caused the injury for which plaintiff seeks

                                                     damages. Plaintiffs should be required to amend their breach of contract claim and state with

                                                     particularity: (1) the facts and elements supporting their alleged loss; (2) the facts demonstrating the

                                                     portion of the losses covered by the contract of insurance in question; (3) the acts or omissions by

                                                     UPC that allegedly amount to a breach of the contract, if any; and (4) the maximum damages sought

                                                     by Plaintiffs for the alleged breach.

                                                                                      SECOND SPECIAL EXCEPTION
                                                                  Plaintiffs’ Claims for Breach of the Duty of Good Faith and Fair Dealing

                                                              UPC specially excepts to Plaintiffs’ claims for breach of the statutory and common law duty

                                                     of good faith and fair dealing, to the extent such claims are asserted in the Petition, because Plaintiffs

                                                     failed to plead all of the elements of the causes of action. Instead, Plaintiffs alleged legal theories

                                                     and statements of the law without the benefit of any factual allegations.
Certified Document Number: 88025193 - Page 2 of 22




                                                              Plaintiffs failed to give UPC fair notice of the elements, facts, and circumstances supporting

                                                     their claims of breach of the statutory and common law duty of good faith and fair dealing. Plaintiffs

                                                     should be required to file an amended pleading that sets forth the elements, facts and factual




                                                     1
                                                      Subia v. Texas Department of Human Services, 750 S.W.2d 827, 829 (Tex. App. – El Paso 1988, no writ) (trial court
                                                     can order the Plaintiff to specifically plead a cause of action which is originally pled in general terms).



                                                     4821-0270-2508.1                                        2
                                                          Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 74 of 99



                                                     allegations and evidence in support of Plaintiffs’ claims for breach of the statutory and common law

                                                     duty of good faith and fair dealing and all related damages.2

                                                                                        THIRD SPECIAL EXCEPTION
                                                                    Plaintiffs’ Claims for Non-Compliance with the Texas Insurance Code

                                                              UPC specially excepts to the causes of action in the Petition for non-compliance with the

                                                     Texas Insurance Code, because Plaintiffs’ claims regarding any alleged Insurance Code violation are

                                                     deficient. The elements for a cause of action for violation of the requirements of Chapter 541 of the

                                                     Texas Insurance Code are: (1) Plaintiffs are “persons” as defined by the Texas Insurance Code; (2)

                                                     Defendant’s acts or practices violated a section of the Insurance Code, violated Section 17.46(b) of

                                                     the Texas Business & Commerce Code, or a tie-in provision of the Texas Business & Commerce

                                                     Code; and (3) Defendant’s alleged acts or practices were a producing cause of the actual damage to

                                                     Plaintiffs.3

                                                              Plaintiffs’ vague and indefinite claims regarding alleged violations of Section 541 of the

                                                     Texas Insurance Code are deficient.4 Plaintiffs fail to give fair notice of the facts and circumstances

                                                     supporting the alleged violations of Section 541 of the Texas Insurance Code. Plaintiffs should be

                                                     required to file an amended pleading that sets forth facts supporting their claim that UPC violated

                                                     Section 541 of the Texas Insurance Code and any resulting damages.

                                                              Plaintiffs generally allege that UPC violated subparts of the Texas Insurance Code, but fail to
Certified Document Number: 88025193 - Page 3 of 22




                                                     assert any facts predicating these claims. Plaintiffs should be required to file an amended pleading

                                                     2
                                                       See, Massey v. Armco Steel Company, 652 S.W.2d 932, 934 (Tex. 1983) (special exceptions are the proper vehicle to
                                                     question the legal sufficiency of a cause of action in a plaintiff’s petition); Mosely v. Hernandez, 797 S.W.2d 240, 242
                                                     (Tex. App. – Corpus Christi 1990, no writ); Spencer v. City of Seagoville, 700 S.W.2d 953, 957 (Tex. App. – Dallas
                                                     1985, no writ) (if the plaintiff does not plead all the elements of its causes of action, a defendant may file special
                                                     exceptions to require plaintiff to plead specifically).
                                                     3
                                                       Tex. Insur. Code art. 21.21, section (a); Tex. Bus. & Comm. Code Section 17.46(b); Crown Life Insurance Company v.
                                                     Casteel, 22 S.W.3d 378, 383 (Tex. 1999); Celtic Life Insurance Company v. Coats, 885 S.W.2d 96, 99 (Tex. 1994);
                                                     Allstate Insurance Company v. Watson, 876 S.W.2d 145, 147 (Tex. 1994).
                                                     4
                                                       Subia v. Texas Department of Human Services, 750 S.W.2d 827, 829 (Tex. App. – El Paso 1988, no writ) (allegations
                                                     solely tracking statutory grounds did not give Defendant fair notice of the facts and circumstances).



                                                     4821-0270-2508.1                                           3
                                                          Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 75 of 99



                                                     that sets forth the elements, facts and evidence in support of the Insurance Code violation claims,

                                                     and all resulting damages.

                                                                                  FOURTH SPECIAL EXCEPTION
                                                     Plaintiffs’ Claims for Attorneys’ Fees Under Tex. Civ. Prac. & Rem. Chapter 38 and Texas
                                                                                           Insurance Code

                                                              Plaintiffs failed to provide UPC with statutorily-compliant written notice (1) 30 days before

                                                     the date the lawsuit was filed as required by Section 38.002 of the Texas Civil Practices and

                                                     Remedies Code and (2) 60 days before the date the lawsuit was filed as required by Tex. Insur. Code

                                                     Section 542A.003 and Section 541.154.         As such, Plaintiffs are not entitled to attorneys’ fees

                                                     pursuant to the Texas Civil Practices and Remedies Code and Texas Insurance Code.

                                                                                      FIFTH SPECIAL EXCEPTION
                                                                                  Plaintiff’s Claims for Knowing Conduct

                                                              UPC specially excepts to the allegation in the Petition, asserting that UPC acted knowingly,

                                                     as that term is used in the Texas Insurance Code, because no facts were provided to give fair notice

                                                     of these claims. UPC requests that Plaintiffs be required to file an amended pleading that set forth

                                                     each element and supporting fact for their claim of knowing conduct.

                                                                                      SIXTH SPECIAL EXCEPTION
                                                                                  Failure to Perform Conditions Precedent

                                                              To the extent there exists any UPC policy that provides coverage to Plaintiffs, their claims

                                                     are barred in whole or in part because Plaintiffs failed to comply with all conditions precedent to any
Certified Document Number: 88025193 - Page 4 of 22




                                                     right to recover under the UPC policy. Specifically, Plaintiffs have failed to prove that the alleged

                                                     loss was a covered loss, or have failed to segregate that portion of the loss that Plaintiffs claim is

                                                     covered from that portion of the loss for which there is no coverage.

                                                              Plaintiffs have also failed to provide UPC with statutorily-compliant written notice 60 days

                                                     before the date this lawsuit was filed as required by Tex. Insur. Code §541.154 and Tex. Insur. Code




                                                     4821-0270-2508.1                                  4
                                                          Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 76 of 99



                                                     §542A.003(a) and (b)(1), (b)(2), and (b)(3). And, as noted above, Plaintiffs also failed to provide

                                                     UPC with statutorily-compliant written notice 30 days before the date this lawsuit was filed as

                                                     required by Tex. Civ. Prac. & Rem. Code §38.002.

                                                                                     SEVENTH SPECIAL EXCEPTION
                                                                            Plaintiffs’ Claim for Punitive or Exemplary Damages

                                                              UPC specially excepts to the allegations contained in the Petition through which Plaintiffs

                                                     seek an award of punitive or exemplary damages. Plaintiffs fail to give UPC fair notice of what

                                                     conduct allegedly entitles them to a punitive or exemplary damage award. Plaintiffs should be

                                                     required to re-plead and state with particularity the elements, facts and evidence warranting

                                                     imposition of punitive or exemplary damages.5

                                                                                                         III.
                                                                                                      DEFENSES

                                                                                     First Defense – Failure to State a Claim

                                                              Plaintiffs’ claims are barred in whole or in part, because their Petition fails to state a claim on

                                                     which relief can be granted. Plaintiffs fail to describe how UPC’s alleged breach of the insurance

                                                     contract could be converted to support any other causes of action, including but not limited to,

                                                     breach of the duty of good faith and fair dealing or any violation of under the Texas Insurance Code.

                                                                   Second Defense – Policy Provisions Which Limit or Preclude Coverage

                                                              The insurance policy6 issued by UPC contains clauses, provisions, agreements, exclusions,
Certified Document Number: 88025193 - Page 5 of 22




                                                     limitations and endorsements that preclude or limit coverage, in whole or in part.

                                                              The Policy provides:



                                                     5
                                                       See, Castleberry v. Goolsby Building Corporation, 617 S.W.2d 665, 666 (Tex. 1981) (in a suit to recover exemplary
                                                     damages, Plaintiffs must sufficiently allege allegations of misconduct warranting imposition of same).
                                                     6
                                                       UPC issued its Policy Number UTH 0323056 01 42 to its named insureds, Angela Smothermon and Dave
                                                     Smothermon, for the policy term commencing April 26, 2017 and expiring April 26, 2018 (the “Policy”).



                                                     4821-0270-2508.1                                        5
                                                          Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 77 of 99



                                                     (UPC 01 42 12 14):

                                                              AGREEMENT

                                                           In reliance on the information you have given us, we agree to provide the insurance
                                                           coverages indicated on the Policy Declarations. In return, you must pay the premium
                                                           when due and comply with the policy terms and conditions and immediately inform
                                                           us of any change of title, use or occupancy of the residence premises.
                                                                                                         ***
                                                     (HO 00 03 05 11):

                                                              SECTION I – PROPERTY COVERAGES
                                                              A. Coverage A – Dwelling
                                                                 1. We cover:

                                                     (UPC 01 42 12 14):

                                                                     a. The dwelling on the “residence premises” used mainly as your private
                                                                        residence shown on the Declarations, including attached structures, other
                                                                        than fences, and attached wall-to-wall carpeting if damage to the
                                                                        dwelling is caused by a covered loss.
                                                                                                           ***
                                                              B. Coverage B – Other Structures
                                                                 1. We cover:
                                                                     a. Other structures on the “residence premises” set apart from the dwelling
                                                                        by a clear space;
                                                                     b. Other structures connected to the dwelling by only a fence, utility line, or
                                                                        similar connection; and
                                                                     c. Fences.
                                                                                                           ***

                                                     (HO 03 05 11):

                                                              C. Coverage C – Personal Property
                                                                 1. Covered Property
Certified Document Number: 88025193 - Page 6 of 22




                                                                     We cover personal property owned or used by an “insured” while it is
                                                                    anywhere in the world. After a loss and at your request, we will cover
                                                                    personal property owned by: . . .
                                                                                                      ***

                                                     (UPC 01 42 12 14):

                                                              D. Coverage D – Loss of Use
                                                                 1. Additional Living Expense




                                                     4821-0270-2508.1                                   6
                                                          Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 78 of 99



                                                                        If a loss covered under this Section makes that part of the “residence
                                                                        premises” where you reside not fit to live in, we cover the Additional Living
                                                                        Expense, meaning:
                                                                        a. Any necessary increase in living expenses incurred by you so that your
                                                                            household can maintain its normal standard of living.
                                                                        Payment will be for the shortest time required to:
                                                                        a. Repair or replace the damage; or
                                                                        b. If you permanently relocate, the shortest time required for your
                                                                            household to settle elsewhere.
                                                                        In either event, the payment(s) will be limited to (12) consecutive months
                                                                        from the date of the covered loss.
                                                                                                               ***

                                                     (HO 00 03 05 11):

                                                              E. Additional Coverages
                                                                 1. Debris Removal
                                                                    a.     We will pay your reasonable expense for the removal of:
                                                                           (1)      Debris of covered property if a Peril Insured Against that
                                                                                    applies to the damaged property causes the loss; or
                                                                           (2)      Ash, dust or particles from a volcanic eruption that has caused
                                                                                    direct loss to a building or property contained in a building.
                                                                           This expense is included in the limit of liability that applies to the
                                                                           damaged property. If the amount to be paid for the actual damage to
                                                                           the property plus the debris removal expense is more than the limit of
                                                                           liability for the damaged property, an additional 5% of that limit is
                                                                           available for such expense.
                                                                                                             ***
                                                                 8. Collapse
                                                                    a.     The coverage provided under this Additional Coverage – Collapse
                                                                           applies only to an abrupt collapse.
                                                                    b.     For the purpose of this Additional Coverage – Collapse, abrupt
                                                                           collapse means an abrupt falling down or caving in of a building or
                                                                           any part of a building with the result that the building or part of the
                                                                           building cannot be occupied for its intended purpose.
Certified Document Number: 88025193 - Page 7 of 22




                                                                    c.     This Additional Coverage – Collapse does not apply to:
                                                                           (1)      A building or any part of a building that is in danger of falling
                                                                                    down or caving in;
                                                                           (2)      A part of a building that is standing, even if it has separated
                                                                                    from another part of the building; or
                                                                           (3)      A building or any part of a building that is standing, even if it
                                                                                    shows evidence of cracking, bulging, sagging, bending,
                                                                                    leaning, settling, shrinkage or expansion.
                                                                    d.     We insure for direct physical loss to covered property involving
                                                                           abrupt collapse of a building or any part of a building if such collapse
                                                                           was caused by one or more of the following:



                                                     4821-0270-2508.1                                     7
                                                          Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 79 of 99



                                                                              (1)     The Perils Insured Against named under Coverage C;
                                                                              (2)     Decay, of a building or any part of a building, that is hidden
                                                                                      from view, unless the presence of such decay is known to an
                                                                                      “insured” prior to collapse;
                                                                                                     ***
                                                                              (5)     Weight of ran which collects on a roof; or
                                                                        e.    Loss to an awning, fence, patio, deck, pavement, swimming pool,
                                                                              underground pipe, flue, drain, cesspool, septic tank, foundation,
                                                                              retaining wall, bulkhead, pier, wharf or dock is not included under
                                                                              d.(2) through (6) above, unless the loss is a direct result of the
                                                                              collapse of a building or any part of a building.
                                                                                                     ***

                                                              SECTION I – PERILS INSURED AGAINST
                                                              A. Coverage A – Dwelling and Coverage B – Other Structures
                                                                 1. We insure against direct physical loss to property described in Coverages A.
                                                                    and B.
                                                                 2. We do not insure, however, for loss:
                                                                    a. Excluded under Section I – Exclusions;
                                                                    b. Involving collapse, including any of the following conditions of property
                                                                       or any part of the property:
                                                                       (1) an abrupt falling down or caving in;
                                                                       (2) Loss of structural integrity, including separation of parts of the
                                                                           property or property in danger of falling down or caving in; or
                                                                       (3) Any cracking, bulging, sagging, bending, leaning, settling, shrinkage
                                                                           or expansion as such condition relates to (1) or (2) above;
                                                                       Except as provided in E.8. Collapse under Section I – Property
                                                                       Coverages; or
                                                                    c. Caused by:

                                                                                                     ***

                                                                             (2) Freezing, thawing, pressure or weight of water or ice, whether
                                                                                 driven by wind or not, to a:
                                                                                 (a) fence, pavement, patio or swimming pool;
Certified Document Number: 88025193 - Page 8 of 22




                                                                                 (b) footing, foundation, bulkhead, wall, or any other structure or
                                                                                      device that supports all or part of a building, or other
                                                                                      structure;
                                                                                 (c) retaining wall or bulkhead that does not support all or part of
                                                                                      a building or other structure; or

                                                                                                     ***

                                                                             (6) Any of the following:




                                                     4821-0270-2508.1                                    8
                                                          Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 80 of 99



                                                     (HO 04 67 05 11):

                                                                            (a)   Wear and tear and marring;

                                                     (HO 00 03 05 11):

                                                                            (b) Mechanical breakdown, latent defect, inherent vice or any
                                                                                quality in property that causes it to damage or destroy itself;
                                                                                                       ***

                                                     (HO 04 67 05 11):

                                                                            (f)   Settling, shrinking, bulging, or expansion, including resultant
                                                                                  cracking, of bulkheads, pavements, patios, footings, or
                                                                                  foundations;
                                                                                                          ***

                                                     (HO 00 03 05 11):

                                                                         Exception to c.(6)
                                                                         Unless the loss is otherwise excluded, we cover loss to property
                                                                         covered under Coverage A or B resulting from an accidental discharge
                                                                         or overflow of water or steam within a:
                                                                         (i)     Storm drain, or water, steam or sewer pipe, off the “residence
                                                                                 premises”; or
                                                                         (ii)    Plumbing, heating, air condition or automatic fire protective
                                                                                 sprinkler system or household appliance on the “residence
                                                                                 premises”. This includes the cost to tear out and replace any
                                                                                 part of a building, or other structure on the “residence
                                                                                 premises” but only when necessary to repair the system or
                                                                                 appliance. However, such tear out and replacement coverage
                                                                                 only applies to other structures if the water or steam causes
                                                                                 actual damage to a building on the “residence premises”.
                                                                         We do not cover loss to the system or appliance from which this water
                                                                         or steam escaped.
Certified Document Number: 88025193 - Page 9 of 22




                                                                         For purposes of this provision, a plumbing system or household
                                                                         appliance does not include a sump, sump pump or related equipment or
                                                                         a roof drain, gutter, downspout or similar fixtures or equipment.
                                                                                                          ***
                                                                         Under 2.b. and c. above, any ensuing loss to property described in
                                                                         Coverage A and B not precluded by any other provision in this policy
                                                                         is covered.
                                                                                                          ***




                                                     4821-0270-2508.1                                9
                                                           Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 81 of 99



                                                               B. Coverage C – Personal Property

                                                                    We insure for direct physical loss to the property described in Coverage C caused
                                                                    by any of the following perils unless the loss is excluded in Section I –
                                                                    Exclusions.
                                                                                                                 ***
                                                                    2. Windstorm or Hail
                                                                        This peril includes loss to watercraft of all types and their trailers,
                                                                        furnishings, equipment, and outboard engines or motors, only while inside a
                                                                        fully enclosed building.
                                                                        This peril does not include loss to the property contained in a building caused
                                                                        by rain, snow, sleet, sand or dust unless the direct force of wind or hail
                                                                        damages the building causing an opening in a roof or wall and the rain, snow,
                                                                        sleet, sand or dust enters through this opening.
                                                                                                         ***
                                                                    10. Dropped or Falling Objects
                                                                        This peril does not include loss to property contained in a building unless the
                                                                        roof or an outside wall of the building is first damage d by a covered event
                                                                        which directly causes the object to drop or fall. Damage to the dropped or
                                                                        falling object itself is not included.
                                                                                                         ***

                                                      (HO 04 67 05 11):

                                                                    12. Accidental Discharge or Overflow of Water or Steam
                                                                        a.    This perils means accidental discharge or overflow of water or steam
                                                                              from within a plumbing, heating, air conditioning or automatic fire
                                                                              protective sprinkler system or from within a household appliance.
                                                                        b.    Except as specifically provided by this endorsement, this peril does
                                                                              not include loss:
                                                                                              ***
                                                                              (4) Caused by constant or repeated seepage or leakage of water or
                                                                                   steam or the presence or condensation of humidity, moisture or
                                                                                   vapor, over a period of weeks, months or years.
Certified Document Number: 88025193 - Page 10 of 22




                                                                                                      ***
                                                                        d.    Section I – Exclusions A.3. Water, Paragraphs a. and c. that apply to
                                                                              surface water and water below the surface of the ground do not apply
                                                                              to loss by water covered under this peril.

                                                      (HO 00 03 05 11):

                                                               SECTION I – EXCLUSIONS
                                                               A. We do not insure for loss caused directly or indirectly by any of the following.
                                                                  Such loss is excluded regardless of any other cause or event contributing
                                                                  concurrently or in any sequence to the loss. These exclusions apply whether or
                                                                  not the loss event results in widespread damage or affects a substantial area.



                                                      4821-0270-2508.1                                    10
                                                           Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 82 of 99



                                                                                                              ***
                                                                    3. Water

                                                                   This means:
                                                                   a. Flood, surface water, waves, including tidal wave and tsunami, tides,
                                                                       tidal water, overflow of any body of water, or spray from any of these, all
                                                                       whether or not driven by wind including storm surge;
                                                                   b. Water which:
                                                                       (1) Backs up through sewers or drains; or
                                                                       (2) Overflows or is otherwise discharged from a sump, sump pump or
                                                                           related equipment;
                                                                   c. Water below the surface of the ground, including water which exerts
                                                                       pressure on, or seeps, leaks or flows through a building, sidewalk,
                                                                       driveway, patio, foundation, swimming pool or other structure; or
                                                                   d. Waterborne material carried or otherwise moved by any of the water
                                                                       referred to in A.3.a through A.3.c of this exclusion.
                                                                   This Exclusion A.3. applies regardless of whether any of the above, in A.3.a.
                                                                   through A.3.d is caused by an act of nature or is otherwise caused.
                                                                   This Exclusion A.3. applies to, but is not limited to, escape, overflow or
                                                                   discharge, for any reason, of water or waterborne material from a dam, levee,
                                                                   seawall or any other boundary or containment system.
                                                                                                          ***
                                                               5. Neglect
                                                                   Neglect means neglect of an “insured” to use all reasonable means to save
                                                                   and preserve property at an after the time of a loss.
                                                                                                          ***
                                                      (UPC 01 42 12 14):

                                                                    10. “Fungi” or Microbes
                                                                        a. “Fungi” or microbes means the presence, growth, proliferation, spread of
                                                                            any activity of “fungi” or microbes.
                                                                        This exclusion also applies to the cost:
                                                                        (1) To remove “fungi” or microbes from property covered under Section I –
                                                                            Property Coverages;
Certified Document Number: 88025193 - Page 11 of 22




                                                                        (2) To tear out and replace any part of the building or other covered property
                                                                            as needed to gain access to the “fungi” or microbes; and
                                                                        (3) Of testing of air or property to confirm the absence, presence or level of
                                                                            “fungi” or microbes.
                                                                        c. Exclusion 10.a. applies unless the “fungi” or microbes are located upon
                                                                            the portion of covered property which must be repaired or replaced
                                                                            because of direct physical damage resulting from sudden and accidental
                                                                            discharge or overflow of water which would otherwise be covered under
                                                                            the policy. . . . .
                                                                        d. However, the exception to the exclusion described in 10.b. does not
                                                                            include:




                                                      4821-0270-2508.1                                   11
                                                           Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 83 of 99



                                                                           (1) The cost to treat, contain, remove or dispose of the “fungi” or
                                                                               microbes beyond that which is required to repair or replace t he
                                                                               covered property physically damaged by water;
                                                                           (2) The cost of any testing of air or property to confirm the absence,
                                                                               presence or level of “fungi” or microbes whether performed prior to
                                                                               during or after removal repair, restoration or replacement;
                                                                           (3) The cost of any decontamination of the “residence premises”; and
                                                                           (4) Any increase in loss under Coverage D – Loss of Use and Additional
                                                                               Coverage 1. Debris Removal resulting from c. (1), (2) and (3).
                                                                                                              ***
                                                                    12. Existing Damage
                                                                        a. Damages which occurred prior to the policy inception regardless of
                                                                           whether such damages were apparent at the time of the inception of this
                                                                           policy or discovered at a later date; or
                                                                        b. Claims or damages arising out of workmanship, repairs or lack of repairs
                                                                           arising from damage which occurred prior to the policy inception.
                                                                    13. Diminished Value
                                                                        We do not cover any loss due to diminished value of any property covered
                                                                        under this policy.
                                                                                                              ***

                                                      (HO 00 03 05 11):

                                                               B. We do not insure for loss to property described in Coverages A. and B. caused by
                                                                  any of the following. However, any ensuing loss to property described in
                                                                  Coverages A. and B. not precluded by any other provision of this policy is
                                                                  covered.
                                                                  1. Weather conditions. However, this exclusion only applies if weather
                                                                     conditions contribute in any way with a cause or event excluded in A. above
                                                                     to produce the loss.
                                                                                                             ***
                                                                  3. Faulty, inadequate or defective:
                                                                                                             ***
                                                                     b. Design, specifications, workmanship, repair, construction, renovation,
Certified Document Number: 88025193 - Page 12 of 22




                                                                         remodeling, grading, compaction;
                                                                     c. Materials used in repair, construction, renovation or remodeling; or
                                                                     d. Maintenance;
                                                                     of part or all of any property whether on or off the “residence premises.”

                                                               SECTION I – CONDITIONS
                                                                                                              ***
                                                               C.        Duties After Loss

                                                      (UPC 01 42 12 14):

                                                                         1.     Your Duties After Loss



                                                      4821-0270-2508.1                                   12
                                                           Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 84 of 99



                                                                         In cases of a loss to covered property, you must comply with all of
                                                                         the following duties. We have no duty to provide coverage under this
                                                                         policy if the failure to comply with the following duties is prejudicial
                                                                         to us. These duties must be performed either by our or an “insured”
                                                                         seeking coverage.
                                                                         a. Give prompt notice to us or our agent. With respect to loss
                                                                             caused by windstorm or hail in the catastrophe area, as defined by
                                                                             the Texas Insurance Code, any claim must be filed with us not
                                                                             later than one year after the date of the loss that is the subject of
                                                                             the claim. However, any such claim may be filed after the first
                                                                             anniversary of the date of the loss for good cause shown by the
                                                                             person filing the claim.
                                                                         b. Adjust all losses directly with us;
                                                                         c. Notify the police in case of a loss by theft;
                                                                         d. Notify the credit card or electronic fund transfer card or access
                                                                             device company in case of loss . . .
                                                                         e. Protect the property from further damage. If repairs to the
                                                                             property are required, you must:
                                                                             (1) Provide us with an opportunity to inspect the property in its
                                                                                 damaged condition and prior to repairs;
                                                                             (2) Provide us with an opportunity to exercise our option to
                                                                                 repair;
                                                                             (3) Provide us with specifications of damage and detailed repair
                                                                                 estimates prior to making repairs;
                                                                             (4) Make reasonable and necessary repairs to protect the
                                                                                 property; and
                                                                             (5) Keep an accurate record of repair expenses;
                                                                         f. Cooperate with us in the investigation of a claim;
                                                                         g. Prepare an inventory of damaged personal property . . .
                                                                         h. As often as we reasonably require:
                                                                             (1) Show the damaged property;
                                                                             (2) Provide us with records and documents we request and permit
                                                                                 us to make copies;
                                                                             (3) All insured must submit to examination under oath, while not
Certified Document Number: 88025193 - Page 13 of 22




                                                                                 in the presence of another “insured”, and sign the same;
                                                                         i. Send to us, within 91 days after our request, your signed, sworn
                                                                             proof of loss on a standard form supplied by us. We must request
                                                                             a signed, sworn proof of loss within 15 days after we receive your
                                                                             written notice, or we waive our right to require a proof of loss.
                                                                             Such waiver will not waive our other rights under this policy.
                                                                             (1) This proof of loss shall set forth, to the best of your
                                                                                 knowledge and belief:
                                                                                                         ***
                                                                         j. In the County where the “residence premises” is located; “you”,
                                                                             “your” agents, “your” representatives and all “insureds” must
                                                                             submit to examination under oath and sign the same when asked



                                                      4821-0270-2508.1                              13
                                                           Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 85 of 99



                                                                                   to do so by “us”. At “your” or “our” request, the examinations
                                                                                   will be conducted and not in the presence of any other persons
                                                                                   except legal representation.
                                                                                k. Permit “us” to take samples of damaged property for inspection,
                                                                                   testing and analysis; and
                                                                                l. Any and all “insureds” must execute all authorizations for the
                                                                                   release of information when asked to do so by “us.”
                                                                                                              ***

                                                      (HO 00 03 05 11):

                                                               D. Loss Settlement
                                                                  In this Condition D., the terms “cost to repair or replace” and “replacement cost”
                                                                  do not include the increased costs incurred to comply with the enforcement of
                                                                  any ordinance or law, except to the extent that coverage for these increased costs
                                                                  is provided in E. 11. Ordinance Or Law under Section I – Property Coverages.
                                                                  Covered property losses are settled as follows:

                                                      (UPC 01 42 12 14):

                                                                         1. Property of the following types:
                                                                            a. Personal property other than jewelry;
                                                                            b. Awnings, carpeting, household appliances, outdoor antennas and
                                                                                outdoor equipment, whether or not attached to buildings;
                                                                            c. Structures that are not buildings; and
                                                                            d. Grave markers, including mausoleums;
                                                                            at actual cash value at the time of loss but not more than the amount
                                                                            required to repair or replace.

                                                      (HO 00 03 05 11):

                                                                         2. Buildings covered under Coverage A or B at replacement cost without
                                                                            deduction for depreciation, subject to the following:
                                                                            a. If, at the time of the loss, the amount of insurance in this policy on
Certified Document Number: 88025193 - Page 14 of 22




                                                                               the damaged building is 80% or more of the full replacement cost of
                                                                               the building immediately before the loss, we will pay the cost to
                                                                               repair or replace without deduction for depreciation, but not more
                                                                               than the lease of the following amounts:
                                                                               (1) The limit of liability under this policy that applies to the building;
                                                                               (2) The replacement cost of that part of the building damaged with
                                                                                    material of like kind and quality and for like use; or
                                                                               (3) The necessary amount actually spent to repair or replace the
                                                                                    damaged building.
                                                                               If the building is rebuilt at a new premises, the cost described in (2)
                                                                               above is limited to the cost which would have been incurred if the
                                                                               building had been built at the original premises.



                                                      4821-0270-2508.1                                     14
                                                           Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 86 of 99



                                                                           b. If, at the time of loss, the amount of insurance in this policy on the
                                                                                damaged building is less than 80% of the full replacement cost of the
                                                                                building immediately before the loss, we will pay the greater of the
                                                                                following amounts, but not more than the limit of liability under this
                                                                                policy that applies to the building:
                                                                                (1) The actual cash value of that part of the building damaged; or
                                                                                (2) That portion of the cost to repair or replace, without deduction for
                                                                                    depreciation, that part of the building damaged, which the total
                                                                                    amount of insurance in this policy on the damaged building bears
                                                                                    to 80% of the replacement cost of the building.
                                                                                                                 ***
                                                                           d. We will pay no more than the actual cash value of the damage until
                                                                                actual repair or replacement is complete. Once actual repair or
                                                                                replacement is complete, we will settle the loss as noted in 2.a and b.
                                                                                above.
                                                                                However, if the cost to repair or replace the damage is both:
                                                                                (1) Less than 5% of the amount of insurance on this policy on the
                                                                                    building; and
                                                                                (2) Less than $2,500:
                                                                                we will settle the loss as noted in 2.a. and b. above whether or not
                                                                                actual repair or replacement is complete.
                                                                                                                 ***
                                                               F. Appraisal
                                                                  If you and we fail to agree on the amount of loss either may demand an appraisal
                                                                  of the loss. In this event, each party will choose a competent and impartial
                                                                  appraiser within 30 days after receiving a written request from the other. The
                                                                  two appraisers will choose an umpire. If they cannot agree upon an umpire
                                                                  within 15 days, you or we may request that the choice be made by a judge of a
                                                                  court of record in the state where the “residence premises” is located. The
                                                                  appraiser will separate set the amount of loss. If the appraisers submit a written
                                                                  report of an agreement to us, the amount agreed upon will be the amount of loss.
                                                                  If they fail to agree, they will submit their differences to the umpire. A decision
                                                                  agreed to by any two will set the amount of loss.
                                                                  Each party will:
Certified Document Number: 88025193 - Page 15 of 22




                                                                  1. Pay its own appraiser; and
                                                                  2. Bear the other expenses of the appraisal and umpire equally.

                                                      (UPC 01 42 12 14):

                                                                  No suit involving the amount of loss or damage under Section I of the policy can
                                                                  be brought unless an appraisal has been completed.
                                                                                                        ***
                                                               H. Legal Action Against Us
                                                                  1. Except as provided in Paragraph 2, no suit or action can be brought against us
                                                                  unless there has been full compliance with all of the terms under Section I of this
                                                                  policy. Action must be brought against us within two years and one day from the



                                                      4821-0270-2508.1                                    15
                                                           Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 87 of 99



                                                                    date the cause of action first accrues. A cause of action accrues on the date of the
                                                                    initial breach of our contractual duties as alleged in the action.
                                                                    2. With respect to suits brought in connection with claims for loss caused by
                                                                    windstorm or hail in the catastrophe area, as defined by the Texas Insurance
                                                                    Code:
                                                                    No action can be brought against us unless there has been compliance with all of
                                                                    the terms of this policy. The action must be brought before the earlier of the
                                                                    following:
                                                                    a. Two years and one day from the date we accept or reject the claim; or
                                                                    b. Three years and one day from the date of the loss that is the subject of the
                                                                         claim.
                                                                    As stated in Section I – Conditions, Item F. Appraisal, no suit involving the
                                                                    amount of loss or damage under Section I of the policy can be brought unless an
                                                                    appraisal has been completed.
                                                                                                        ***
                                                               Catastrophe Claims
                                                               If a claim results from a weather-related catastrophe or a major natural disaster, each
                                                               claim-handling deadline shown in C. Duties After Loss and J. Loss Payment is
                                                               extended for an additional 15 days.
                                                               Catastrophe or Major Natural Disaster means a weather-related event which:
                                                               1. is declared a disaster under the Texas Disaster Act of 1975; or
                                                               2. is determined to be a catastrophe by the Texas Department of Insurance.

                                                      (HO 00 03 05 11):

                                                               SECTIONS I AND II – CONDITIONS
                                                                                                   ***
                                                               B. Waiver or Change of Policy Provisions
                                                                  A waiver or change of a provision of this policy must be in writing by us to be
                                                                  valid. Our request for an appraisal or examination will not waive any of our
                                                                  rights.

                                                      (UPC 03 12 12 14):
Certified Document Number: 88025193 - Page 16 of 22




                                                               WINDSTORM OR HAIL PERCENTAGE DEDUCTIBLE

                                                               Schedule
                                                                          Windstorm or Hail Deductible Percentage Amount:
                                                                          Information required to complete this Schedule, if not shown
                                                                          above, will be shown in the Declarations.

                                                               Section I – Conditions

                                                               B. Deductible
                                                                  The following special deductible is added to the policy:




                                                      4821-0270-2508.1                                    16
                                                           Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 88 of 99



                                                                    With respect to the peril of Windstorm or Hail, for any one loss, we will pay only
                                                                    that part of the total of all loss payable that exceeds the windstorm or hail
                                                                    percentage deductible.

                                                                    The dollar amount of the windstorm or hail deductible is determined by
                                                                    multiplying the Coverage A Limit of Liability shown in the Declarations by the
                                                                    deductible percentage amount shown in the Schedule above [or as shown in the
                                                                    Declarations].
                                                                                                      ***
                                                                    No other deductible in the policy applies to loss caused by windstorm or hail.

                                                                    All other provisions of this policy apply.

                                                      (UPC 01 42 12 14):

                                                               “Fungi” means any type or form of fungus, including mold or mildew, and any
                                                               mycotoxins, spores, scents or by-products produced or released by fungi.

                                                               UPC reserves the right to assert other Policy provisions or defenses as discovery in this case

                                                      advances.

                                                                   Third Defense – Bona Fide Controversy/Liability Not Reasonably Clear

                                                               As to Plaintiffs’ extra-contractual claims, a bona fide controversy existed and continues to

                                                      exist concerning Plaintiffs’ entitlement, if any, to insurance benefits from UPC, and UPC has the

                                                      right to dispute coverage based upon the policies and the law and precedent, and view coverage

                                                      differently from those asserting claims under the policies without facing bad faith liability. UPC will

                                                      show that a bona fide controversy existed and continues to exist regarding any alleged covered loss.
Certified Document Number: 88025193 - Page 17 of 22




                                                                                      Fourth Defense – Damage Limitation

                                                               Plaintiffs’ damages, if any, are limited by the amounts set forth in the limitation provision of

                                                      the Policy. Plaintiffs’ contractual damages cannot exceed the applicable Policy limits.

                                                                                      Fifth Defense – Reliance on Case Law

                                                               UPC reasonably relied on case law from the state and federal courts of Texas, which support

                                                      UPC’s interpretation of the policies as they relate to Plaintiffs’ claims.




                                                      4821-0270-2508.1                                   17
                                                             Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 89 of 99



                                                                         Sixth Defense – Absence of Covered Causes for Remaining Claims
                                                                                       Precludes Extra-Contractual Liability

                                                                 The existence of coverage for Plaintiffs’ insurance claim is necessary to establish the basis

                                                      for Plaintiffs’ Insurance Code claims. Because Plaintiffs’ allegations are generally based on UPC’s

                                                      alleged failure to investigate the claim and pay policy benefits, the existence of any applicable

                                                      exclusions, limitations, conditions, or the absence of coverage for any further benefits under the

                                                      Policy, precludes Plaintiffs’ Insurance Code claims and all other extra-contractual claims against

                                                      UPC.

                                                                             Seventh Defense - Failure to Satisfy Conditions Precedent

                                                                 Plaintiffs did not plead with specificity the performance or occurrence of all conditions

                                                      precedent.7 UPC demands strict proof that each and every condition precedent was performed or has

                                                      occurred.8 To the extent the UPC Policy provides coverage to Plaintiffs, Plaintiffs’ claims are

                                                      barred, in whole or in part, because Plaintiffs failed to comply with all conditions precedent to any

                                                      right to recover under the UPC Policy. Specifically, Plaintiffs have failed to prove that the alleged

                                                      loss or claims are covered losses or claims under the UPC Policy, and Plaintiffs have failed to

                                                      segregate that portion of any alleged loss that they claim is covered under the UPC Policy from that

                                                      portion of the alleged loss that is not covered.

                                                                   Eighth Defense – Failure to Provide Statutorily-Compliant Pre-Suit Notice
Certified Document Number: 88025193 - Page 18 of 22




                                                                 Plaintiffs failed to provide UPC with the required statutorily-compliant written notice 30

                                                      days before the date the lawsuit was filed as required by Tex. Civ. Prac. & Rem. Code §38.002.

                                                      Consequently, Plaintiffs are not entitled to attorneys’ fees as pled under the Texas Civil Practices




                                                      7
                                                          See, Tex. R. Civ. P. 54.
                                                      8
                                                          See, Grimm v. Grimm, 864 S.W.2d 160, 162 (Tex. App. – Houston [14th Dist.] 1993, no writ).



                                                      4821-0270-2508.1                                         18
                                                           Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 90 of 99



                                                      and Remedies Code. Because Plaintiffs failed to provide the statutorily-compliant pre-litigation

                                                      notice, Plaintiffs are precluded from recovering attorneys’ fees and expenses in this matter.

                                                               Plaintiffs also failed to provide UPC with statutorily-compliant written notice 60 days before

                                                      the date the lawsuit was filed as required by Tex. Insur. Code §541.154 and Tex. Insur. Code

                                                      §542A.003. Consequently, Plaintiffs are not entitled to attorneys’ fees as pled under the Texas

                                                      Insurance Code. Because Plaintiffs failed to provide the statutorily-compliant pre-litigation notice

                                                      and demands, Plaintiffs are precluded from recovering attorneys’ fees and expenses in this matter.

                                                                                          Ninth Defense – Due Process

                                                               To the extent Plaintiffs pray for punitive or exemplary damages, UPC invokes its rights under

                                                      the Due Process Clause of the Fifth Amendment of the United States Constitution as applied to the

                                                      States through the Fourteenth Amendment of the United States Constitution. UPC affirmatively

                                                      pleads that Plaintiffs’ claim for punitive or exemplary damages violates the Due Process Clauses of

                                                      the Fifth and Fourteenth Amendments inasmuch as:

                                                               1. Punitive or exemplary damages can be assessed in an amount left to the discretion of the
                                                                  judge and jury;

                                                               2. A jury award of punitive or exemplary damages need only be based on the vote of ten
                                                                  jurors and does not require a unanimous verdict.

                                                               3. To obtain an award of punitive or exemplary damages, Plaintiffs need only prove their
                                                                  claims by a preponderance of the evidence standard and not beyond a reasonable doubt
Certified Document Number: 88025193 - Page 19 of 22




                                                                  as should be required when punishment awards are assessed;

                                                               4. UPC and its officers, all of whom are subject to any award of punitive or exemplary
                                                                  damages, do not have the right to refuse to testify against themselves, but must in fact
                                                                  take the stand or give deposition testimony or subject the company to the consequences
                                                                  of a default judgment;

                                                               5. The assessment of punitive or exemplary damages is not based on a clearly defined
                                                                  statutory enactment setting forth a specific intentionality requirement or the specific
                                                                  prerequisites of such a finding and, in effect, such damages can be awarded even though
                                                                  there are no special standards, limits or other statutory requirements to define the means,




                                                      4821-0270-2508.1                                  19
                                                           Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 91 of 99



                                                                    scope and limit of such awards, rendering such awards unduly vague and unsupportable
                                                                    under the requirements of due process; and

                                                                6. In essence, UPC is subject to all the hazards and risks of what amounts to a fine, and, in
                                                                   fact, such awards often exceed normal criminal fines, but UPC receives none of the basic
                                                                   rights accorded to criminal defendants when they are subjected to possible criminal
                                                                   penalties.

                                                                                         Tenth Defense – Equal Protection

                                                                To the extent Plaintiffs pray for punitive or exemplary damages, such request should be

                                                      denied because it violates UPC’s equal protection rights guaranteed by the Fifth and Fourteenth

                                                      Amendments to the Constitution of the United States, the provisions of the Eighth Amendment to the

                                                      Constitution of the United States, and the Constitution of the State of Texas, Article I, Sections 13

                                                      and 19.

                                                                                Eleventh Defense – Punitive Damage Limitation

                                                                Any award of punitive or exemplary damages must be limited to the greater of: (1) two times

                                                      the amount of economic damages plus an amount equal to any non-economic damages found by the

                                                      jury, not to exceed $750,000; or (2) two times the amount of economic damages plus $200,000,

                                                      pursuant to the statutory mandates of the Texas Civil Practices & Remedies Code §§41.002-41.009.

                                                                                         Twelfth Defense – Offset or Credit

                                                                UPC is entitled to any set-offs or credits for prior payments by UPC or other third-parties.
Certified Document Number: 88025193 - Page 20 of 22




                                                                               Thirteenth Defense – Acts or Omissions of Others

                                                                The damages allegedly sustained by Plaintiff may have been the result of actions or omission

                                                      of individuals over whom UPC had not control, including but not limited to Plaintiffs, therefore,

                                                      UPC is not liable to Plaintiffs.




                                                      4821-0270-2508.1                                   20
                                                           Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 92 of 99



                                                                                   Fourteenth Defense – Failure to Mitigate

                                                               To the extent Plaintiffs’ alleged damages are determined to be the result of a failure by

                                                      Plaintiffs to take reasonable steps to mitigate the loss, those damages are not recoverable.

                                                                           Fifteenth Defense – Reservation of Right of Appraisal

                                                               To the extent Plaintiffs present evidence inconsistent with UPC’s investigation and

                                                      conclusions regarding the amount of loss or cost of repair under the Policy, and the parties are

                                                      unable to reach an agreement to resolve this matter, UPC reserves the right and does not waive its

                                                      right under the Policy to invoke appraisal. The Policy contains an appraisal clause allowing either

                                                      party to the insurance contract to invoke the appraisal process in the event that there is a

                                                      disagreement concerning the amount of loss for a covered loss under the Policy. The Policy requires

                                                      the parties complete appraisal before any suit on the Policy or claim may proceed.

                                                                                                 IV.
                                                                                       REQUEST FOR DISCLOSURE

                                                               Pursuant to Tex. R. Civ. P. 194, Plaintiffs are requested to disclose the information or

                                                      material described in Rule 194 within thirty (30) hereof service.

                                                               WHEREFORE, United Property & Casualty Insurance Company prays that on final trial and

                                                      hearing, Plaintiffs take nothing and that United Property & Casualty Insurance Company recover its

                                                      costs, fees and expenses, and for such other and further relief, at law or in equity, general or special,
Certified Document Number: 88025193 - Page 21 of 22




                                                      to which it may show itself justly entitled.




                                                      4821-0270-2508.1                                   21
                                                           Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 93 of 99



                                                                                                   Respectfully Submitted,

                                                                                                   LEWIS BRISBOIS BISGAARD & SMITH LLP


                                                                                                   /s/ Sarah R. Smith
                                                                                                   Sarah R. Smith
                                                                                                   Texas Bar No. 24056346
                                                                                                   sarah.smith@lewisbrisbois.com
                                                                                                   Suzanne A. Schlicher
                                                                                                   Texas Bar No. 02601800
                                                                                                   suzanne.schlicher@lewisbrisbois.com
                                                                                                   24 Greenway Plaza, Suite 1400
                                                                                                   Houston, Texas 77046
                                                                                                   (713) 659-6767 Telephone
                                                                                                   (713) 759-6830 Facsimile

                                                                                                   ATTORNEYS FOR UNITED PROPERTY &
                                                                                                   CASUALTY INSURANCE COMPANY

                                                                                         CERTIFICATE OF SERVICE

                                                             This is to certify that a true and correct copy of the above pleading has been forwarded
                                                      pursuant to the Texas Rules of Civil Procedure on this 11th day of November, 2019.

                                                               Via E-Serve                                Via E-Serve
                                                               Andrew C. Cook                             Sean H. McCarthy
                                                               The Cook Law Firm, PLLC                    Williams Hart Boundas Easterby, LLP
                                                               7324 Southwest Freeway, Suite 585          8441 Gulf Freeway, Suite 600
                                                               Houston, Texas 77074                       Houston, Texas 77017
                                                               acc@texinsurancelaw.com                    smccarthy@whlaw.com


                                                               Attorneys for Plaintiff
Certified Document Number: 88025193 - Page 22 of 22




                                                                                                          Attorneys for Plaintiff



                                                                                                          /s/ Sarah R. Smith
                                                                                                          Sarah R. Smith




                                                      4821-0270-2508.1                               22
              Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 94 of 99




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this November 13, 2019


     Certified Document Number:        88025193 Total Pages: 22




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:87536315-Page1of1   Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 95 of 99
              Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 96 of 99




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this November 13, 2019


     Certified Document Number:        87536315 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                                      Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 97 of 99                                     10/16/2019 1:21 PM
                                                                                                                                                       Marilyn Burgess - District Clerk Harris County
                                                                                                                                                                              Envelope No. 37702800
                                                                                                                                                                                By: Mercedes Ramey
                                                                                                                                                                           Filed:
                                                                                                                                                                   Court Stamp    10/16/2019 1:21 PM
                                                                                                                                                                               Here



                                                                                                      RETURN OF SERVICE
                                                      Notice: This document contains sensitive data

                                                     Court
                                                                                                               District Court
                                                                                                           165th Judicial District
                                                                                                           Harris County, Texas

                                                     Plaintiff                                                                                         Cause #
                                                                                                      DAVE AND ANGELA SMOTHERMON
                                                                                                                                                                      201974126

                                                     Defendant(s)                                                                                      Came to Hand Date/Time
                                                                        UNITED PROPERTY & CASUALTY INSURANCE COMPANY AND JAMAL HOLMES
                                                                                                                                                        10/15/2019           9:11 PM

                                                     Manner of Service                                                                                 Service Date/Time
                                                                                                                 Personal
                                                                                                                                                        10/16/2019          9:12 AM
                                                     Documents                                                                                         Service Fee:


                                                                                                 CITATION; PLAINTIFF'S ORIGINAL PETITION
                                                                                                                                                                              $77.50

                                                    I am certified under order of the Judicial Branch Certification Commission to serve process, including citations in Texas. I
                                                    am not a party to or interested in the outcome of this lawsuit. My information: identification number, birth date, address,
                                                    and certification expiration date appear below. I received and delivered the Specified Documents to Defendant as stated
                                                    herein.

                                                    On 10/16/2019 at 9:12 AM: I served CITATION and PLAINTIFF'S ORIGINAL PETITION upon UNITED PROPERTY &
                                                    CASUALTY INSURANCE COMPANY c/o CT CORPORATION SYSTEM, REGISTERED AGENT by delivering 1 true
                                                    and correct copy(ies) thereof, with UNITED PROPERTY & CASUALTY INSURANCE COMPANY c/o CT
                                                    CORPORATION SYSTEM, REGISTERED AGENT, Who accepted service, with identity confirmed by subject
                                                    stating their name, KIM HIGHTOWER a black-haired black female approx. 45-55 years of age, 5'8"-5'10" tall and
                                                    weighing 140-160 lbs at 1999 BRYAN ST STE 900, DALLAS, TX 75201.

                                                    My name is: John David Whitehead. My date of birth is: 11/10/1966
                                                    My address is: 2293 Hawes Ave #2177, Dallas, TX 75235, USA.
                                                    My process server identification # is: PSC-12227. My Certification expires: 8/31/2021.
                                                    I declare under penalty of perjury that the foregoing, RETURN OF SERVICE, is true and correct.
CertifiedDocumentNumber:87642572-Page1of1




                                                                 DALLAS
                                                    Executed in _________________ county, TX.




                                                                                                                                                       10/16/2019

                                                                      John David Whitehead                                                             Date Executed




                                                     Ref Smothermon v. UPC & Jamal Holmes                                                              Tracking # 0044146894
                                                                  0044035730                                                           Cook Law Firm
              Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 98 of 99




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this November 13, 2019


     Certified Document Number:        87642572 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
Case 4:19-cv-04498 Document 1-2 Filed on 11/15/19 in TXSD Page 99 of 99
